As filed with the Securities and Exchange Registration No. 333-28755 Commission on December 20, 2012 Registration No. 811-05626 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 53 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. [X] (Check appropriate box or boxes) SEPARATE ACCOUNT B (Exact Name of Registrant) ING USA ANNUITY AND LIFE INSURANCE COMPANY (Name of Depositor) 1475 Dunwoody Drive West Chester, Pennsylvania 19380-1478 (Address of Depositor’s Principal Executive Offices) Depositor’s Telephone Number, including Area Code: (610) 425-3400 Nicholas Morinigo, Esq. ING Americas (U.S. Legal Services) 1475 Dunwoody Drive, West Chester, Pennsylvania 19380-1478 (610) 425-3447 (Name and Address of Agent for Service of Process) Approximate Date of Proposed Public Offering: As soon as practical after the effective date of the Registration Statement It is proposed that this filing will become effective (check appropriate box): [ X ] immediately upon filing pursuant to paragraph (b) of Rule 485 [ ] on [Date] pursuant to paragraph (b) of Rule 485 [ ] 60 days after filing pursuant to paragraph (a)(1) of Rule 485 [ ] on (date) pursuant to paragraph (a)(1) of Rule 485 If appropriate, check the following box: [ ] this post-effective amendment designates a new effective date for a previously filed post- effective amendment. Title of Securities Being Registered: Deferred Combination Variable and Fixed Annuity Contract PARTS A and B EXPLANATORY NOTE: Each of the Prospectus and Statement of Additional Information, dated April 30, 2012 and as supplemented, are incorporated into Parts A and B, respectively, of this amendment by reference to Post-Effective Amendment No. 52 to this Registration Statement, as filed on April 10, 2012. This amendment supplements the Statement of Additional Information by replacing the Financial Statements of ING USA Annuity and Life Insurance Company with the revised Financial Statements of ING USA Annuity and Life Insurance Company included in this amendment and does not otherwise delete, amend, or supersede any other information in this registration statement, as previously amended, including exhibits and undertaking. A supplement dated December 20, 2012 to the Statement of Additional Information is included in Part B of this Post-Effective Amendment No. 53. Supplement Dated December 20, 2012 To The Current Statement of Additional Information For: ING GoldenSelect Access ING Architect Variable Annuity ING GoldenSelect ESII ING GoldenSelect DVA Plus ING GoldenSelect Landmark ING SmartDesign Signature ING GoldenSelect Premium Plus ING SmartDesign Variable Annuity ING GoldenSelect Opportunities ING Equi-Select Issued by ING USA Annuity and Life Insurance Company Through Its Separate Account B and Separate Account EQ This supplement updates the statement of additional information for your variable annuity contract. If you have any questions, please call our Customer Service Center at 1-800-366-0066. Important Information Regarding the Company’s Financial Statements The financial statements of ING USA Annuity and Life Insurance Company included in the Statement of Additional Information dated April 30, 2012 are deleted and replaced with the attached financial statements. X.GSACS-12 1 December 2012 ING USA Annuity and Life Insurance Company (A wholly owned subsidiary of Lion Connecticut Holdings Inc.) Index to Financial Statements Page Report of Independent Registered Public Accounting Firm 3 Financial Statements: Balance Sheets as of December 31, 2011 and 2010 4 Statements of Operations for the years ended December 31, 2011, 2010, and 2009 6 Statements of Comprehensive Income for the years ended December 31, 2011, 2010, and 2009 7 Statements of Changes in Shareholder's Equity for the years ended December 31, 2011, 2010, and 2009 8 Statements of Cash Flows for the years ended December 31, 2011, 2010, and 2009 9 Notes to Financial Statements 11 2 Report of Independent Registered Public Accounting Firm The Board of Directors ING USA Annuity and Life Insurance Company We have audited the accompanying balance sheets of ING USA Annuity and Life Insurance Company as of December 31, 2011 and 2010, and the related statements of operations, comprehensive income, changes in shareholder's equity, and cash flows for each of the three years in the period ended December 31, 2011. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. We were not engaged to perform an audit of the Company's internal control over financial reporting. Our audits include consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of ING USA Annuity and Life Insurance Company at December 31, 2011 and 2010, and the results of its operations and its cash flows for each of the three years in the period ended December 31, 2011, in conformity with U.S. generally accepted accounting principles. As discussed in Note 1 to the financial statements, in 2009 the Company changed its method of accounting for the recognition and presentation of other-than-temporary impairments. Also, as discussed in Note 1 to the financial statements, the Company retrospectively changed its method of accounting for costs associated with acquiring or renewing insurance contracts. Additionally, as discussed in Note 1 to the financial statements, the Company has elected to changeits method of accounting forguaranteed minimum withdrawal benefits with life payouts riders, and has also elected to change its method of recognizing actuarial gains and losses related to its pension and post- retirement benefit plans. /s/ Ernst & Young LLP Atlanta, Georgia December 18, 2012 3 ING USA Annuity and Life Insurance Company (A wholly owned subsidiary of Lion Connecticut Holdings Inc.) Balance Sheets (In millions, except share data) As of December 31, Assets Investments: Fixed maturities, available-for-sale, at fair value (amortized cost of $20,062.4 at 2011 and $20,237.9 at 2010) $ 21,400.7 $ 20,968.2 Fixed maturities at fair value using the fair value option 335.0 237.7 Equity securities, available-for-sale, at fair value (cost of $26.7 at 2011 and $59.2 at 2010) 27.7 66.1 Short-term investments 2,397.0 939.2 Mortgage loans on real estate 3,137.3 2,967.9 Policy loans 112.0 122.1 Loan - Dutch State obligation 658.2 843.9 Limited partnerships/corporations 305.4 295.8 Derivatives 1,609.1 236.5 Other investments 82.2 82.1 Securities pledged (amortized cost of $965.0 at 2011and $886.6 at 2010) 1,012.8 889.4 Total investments 31,077.4 27,648.9 Cash and cash equivalents 121.2 71.5 Short-term investments under securities loan agreement, including collateral delivered 248.3 145.1 Accrued investment income 233.3 233.4 Receivable for securities sold 32.4 16.9 Premium receivable 28.2 38.0 Deposits and reinsurance recoverable 4,068.6 3,482.0 Deferred policy acquisition costs, Value of business acquired, and Sales inducements to contract holders 4,396.5 3,495.4 Short-term loan to affiliate 535.9 593.6 Due from affiliates 363.5 90.5 Current income taxes recoverable from Parent 204.0 — Deferred income taxes 38.6 29.7 Other assets 394.6 431.2 Assets held in separate accounts 39,356.9 44,413.3 Total assets $ 81,099.4 $ 80,689.5 The accompanying notes are an integral part of these financial statements. 4 ING USA Annuity and Life Insurance Company (A wholly owned subsidiary of Lion Connecticut Holdings Inc.) Balance Sheets (In millions, except share data) As of December 31, Liabilities and Shareholder's Equity Future policy benefits and claims reserves $ 29,708.3 $ 27,354.8 Payable for securities purchased 0.4 3.1 Payables under securities loan agreement, including collateral held 1,069.4 203.0 Long-term debt 435.0 435.0 Due to affiliates 128.9 120.3 Funds held under reinsurance treaties with affiliates 5,456.4 3,498.2 Current income taxes payable to Parent — 79.2 Other liabilities 808.0 738.8 Liabilities related to separate accounts 39,356.9 44,413.3 Total liabilities 76,963.3 76,845.7 Shareholder's equity: Common stock (250,000 shares authorized, issued and outstanding; $10 per share value) 2.5 2.5 Additional paid-in capital 5,971.6 5,921.7 Accumulated other comprehensive income (loss) 245.1 154.8 Retained earnings (deficit) (2,083.1) (2,235.2) Total shareholder's equity 4,136.1 3,843.8 Total liabilities and shareholder's equity $ 81,099.4 $ 80,689.5 The accompanying notes are an integral part of these financial statements. 5 ING USA Annuity and Life Insurance Company (A wholly owned subsidiary of Lion Connecticut Holdings Inc.) Statements of Operations (In millions) Years Ended December 31, Revenues: Net investment income $ 1,409.3 $ 1,356.4 $ 1,412.4 Fee income 871.5 880.1 766.4 Premiums 456.2 280.6 786.1 Net realized capital gains (losses): Total other-than-temporary impairments (201.5) (300.1) (538.9) Less: Portion of other-than-temporary impairments recognized in Other comprehensive income (loss) (21.1) (105.7) (49.3) Net other-than-temporary impairments recognized in earnings (180.4) (194.4) (489.6) Other net realized capital gains (losses) (776.6) (723.2) (878.9) Total net realized capital gains (losses) (957.0) (917.6) (1,368.5) Other income 54.2 61.5 52.3 Total revenues 1,834.2 1,661.0 1,648.7 Benefits and expenses: Interest credited and other benefits to contract owners 2,227.1 654.9 1,189.7 Operating expenses 447.3 453.5 458.3 Net amortization of deferred policy acquisition costs and value of business acquired (904.4) 418.3 (808.9) Interest expense 31.7 32.1 32.9 Other expense 11.7 38.9 40.1 Total benefits and expenses 1,813.4 1,597.7 912.1 Income (loss) before income taxes 20.8 63.3 736.6 Income tax expense (benefit) (131.3) (42.1) 167.2 Net income (loss) $ 152.1 $ 105.4 $ 569.4 The accompanying notes are an integral part of these financial statements. 6 ING USA Annuity and Life Insurance Company (A wholly owned subsidiary of Lion Connecticut Holdings Inc.) Statements of Comprehensive Income (In millions) Years Ended December 31, Net income (loss) $ 152.1 $ 105.4 $ 569.4 Other comprehensive income (loss), before tax: Unrealized gains/losses on securities (11.6) 785.3 1,234.0 Other-than-temporary impairments 29.0 (6.9) (100.1) Pension and other post-employment benefit liability — (0.2) 1.9 Other comprehensive income (loss), before tax 17.4 778.2 1,135.8 Income tax benefit (expense) related to items of other comprehensive income (loss) 72.9 (99.3) (334.0) Other comprehensive income (loss), after tax 90.3 678.9 801.8 Comprehensive income (loss) $ 242.4 $ 784.3 $ 1,371.2 The accompanying notes are an integral part of these financial statements. 7 ING USA Annuity and Life Insurance Company (A wholly owned subsidiary of Lion Connecticut Holdings Inc.) Statements of Changes in Shareholder's Equity (In millions) Common Stock Additional Paid- In Capital Accumulated Other Comprehensive Income (Loss) Retained Earnings (Deficit) Total Shareholder's Equity Balance at January 1, 2009 - As previously filed $ 2.5 $ 4,335.4 $ (1,353.4) $ (2,217.8) $ 766.7 Cumulative effect of changes in accounting: Deferred policy acquisition cost (158.4) (345.0) (503.4) Fair value for Guaranteed Minimum Withdrawal benefits for Life 492.8 (654.1) (161.3) Actuarial gains (losses) for pension and post-retirement benefit plans 2.9 (2.9) — Balance at January 1, 2009 - As revised 2.5 4,335.4 (1,016.1) (3,219.8) 102.0 Cumulative effect of change in accounting: Other-than-temporary impairments — — (309.8) 309.8 — Comprehensive income (loss): Net income (loss) — — — 569.4 569.4 Other comprehensive income (loss), after tax — — 801.8 — 801.8 Total comprehensive income (loss) 1,371.2 Capital contribution from Parent — 835.0 — — 835.0 Employee related benefits — 2.3 — — 2.3 Balance at December 31, 2009 - As revised 2.5 5,172.7 (524.1) (2,340.6) 2,310.5 Comprehensive income (loss): Net income (loss) — — — 105.4 105.4 Other comprehensive income (loss), after tax — — 678.9 — 678.9 Total comprehensive income (loss) 784.3 Contribution of capital — 749.0 — — 749.0 Balance at December 31, 2010 - As revised 2.5 5,921.7 154.8 (2,235.2) 3,843.8 Comprehensive income (loss): Net income (loss) — — — 152.1 152.1 Other comprehensive income (loss), after tax — — 90.3 — 90.3 Total comprehensive income (loss) 242.4 Contribution of capital — 44.0 — — 44.0 Employee related benefits — 5.9 — — 5.9 Balance at December 31, 2011 - As revised $ 2.5 $ 5,971.6 $ 245.1 $ (2,083.1) $ 4,136.0 The accompanying notes are an integral part of these financial statements. 8 ING USA Annuity and Life Insurance Company (A wholly owned subsidiary of Lion Connecticut Holdings Inc.) Statements of Cash Flows (In millions) Years Ended December 31, Cash Flows from Operating Activities: Net income $ 152.1 $105.4 $569.4 Adjustments to reconcile net income (loss) to net cash provided by operating activities: Capitalization of deferred policy acquisition costs and sales inducements (159.1) (218.1) (407.7) Net amortization of deferred policy acquisition costs, value of business acquired, and sales inducements (1,366.2) 500.3 (429.6) Net accretion/decretion of discount/premium 65.7 44.1 55.2 Future policy benefits, claims reserves, and interest credited 1,461.6 963.7 1,360.4 Provision for deferred income taxes 64.5 (665.0) 524.4 Net realized capital losses 957.0 917.6 1,368.5 Change in: Accrued investment income 0.1 (46.1) 27.2 Reinsurance recoverable (728.1) (290.2) (705.2) Other receivables and asset accruals 44.5 15.9 318.4 Other reinsurance asset (0.5) 17.7 (19.0) Due to/from affiliates (262.1) 721.3 (831.0) Income tax recoverable (283.2) 10.2 390.1 Other payables and accruals 1,909.7 205.7 1,109.5 Employee share-based payments 5.9 0.6 1.7 Other, net (10.7) (9.8) (328.8) Net cash provided by operating activities 1,851.2 2,273.3 3,003.5 Cash Flows from Investing Activities: Proceeds from the sale, maturity, or redemption of: Fixed maturities 5,400.7 8,028.5 6,830.0 Equity securities, available-for-sale 38.8 66.8 136.5 Mortgage loans on real estate 678.4 714.7 566.6 Limited partnership/corporations 38.9 23.0 92.6 Acquisition of: Fixed maturities (5,483.6) (10,791.6) (3,162.7) Equity securities, available-for-sale (5.7) (58.4) (10.2) Mortgage loans on real estate (853.6) (278.6) (81.1) Limited partnerships/corporations (39.4) (57.1) (32.9) Derivatives, net (511.9) (740.1) (2,285.4) Short-term investments, net (1,458.0) 1,104.7 (1,928.8) Loan-Dutch State obligation, net 185.7 182.1 180.5 Policy loans, net 10.1 9.5 12.8 Collateral held, net 763.2 25.8 14.5 Other, net (1.3) 2.0 0.9 Net cash provided by (used in) investing activities (1,237.7) (1,768.7) 333.3 9 ING USA Annuity and Life Insurance Company (A wholly owned subsidiary of Lion Connecticut Holdings Inc.) Statements of Cash Flows (In millions) Years Ended December 31, Cash Flows from Financing Activities: Deposits received for investment contracts $ 6,363.2 $ 3,549.4 $ 4,552.6 Maturities and withdrawals from investment contracts (7,170.1) (4,571.3) (11,282.1) Reinsurance recoverable on investment contracts (81.4) 7.3 2,704.2 Notes to affiliates 280.5 103.5 (545.5) Short-term repayments of repurchase agreements, net — (311.1) (172.0) Capital contribution from Parent 44.0 749.0 835.0 Net cash used in financing activities (563.8) (473.2) (3,907.8) Net increase (decrease) in cash and cash equivalents 49.7 31.4 (570.7) Cash and cash equivalents, beginning of period 71.5 40.1 610.8 Cash and cash equivalents, end of period $ 121.2 $ 71.5 $ 40.1 Supplemental cash flow information: Income taxes (received) paid, net $ 87.1 $ 614.0 $ (753.7) Interest paid $ 28.8 $ 29.1 $ 35.4 Non-cash transfers: Securities received from affiliate under reinsurance agreement $ — $ — $ 2,084.7 Loan-Dutch State obligation $ — $ — $ 1,206.5 The accompanying notes are an integral part of these financial statements. 10 ING USA Annuity and Life Insurance Company (A wholly owned subsidiary of Lion Connecticut Holdings Inc.) Notes to Financial Statements (Dollar amounts in millions, unless otherwise stated) 1. Business, Basis of Presentation and Significant Accounting Policies Business ING USA Annuity and Life Insurance Company (“ING USA” or the “Company,” as appropriate) is a stock life insurance company domiciled in the State of Iowa and provides financial products and services in the United States. ING USA is authorized to conduct its insurance business in all states, except New York, and the District of Columbia. ING USA is a direct, wholly owned subsidiary of Lion Connecticut Holdings Inc. ("Lion" or "Parent"), which is a direct, wholly owned subsidiary of ING America Insurance Holdings, Inc. ("ING AIH"). ING AIH is an indirect, wholly owned subsidiary of ING Groep N.V. ("ING"). ING is a global financial services holding company based in the Netherlands, with American Depository Shares listed on the New York Stock Exchange under the symbol "ING." As part of a restructuring plan approved by the European Commission (“EC”), ING has agreed to separate its banking and insurance businesses by 2013. ING intends to achieve this separation by divestment of its insurance and investment management operations, including the Company. ING has announced that it will explore all options for implementing the separation including one or more initial public offerings, sales, or a combination thereof. On November 10, 2010, ING announced that, in connection with the restructuring plan, it will prepare for a base case of an initial public offering (“IPO”) of the Company and its U.S.-based insurance and investment management affiliates. On September 30, 2010, ING USA purchased the remaining 30% interest in PFP Holdings LP (“PFP”), an affiliate, from ING Clarion, an affiliate, for $11.0. The Company previously held a 70% equity interest in PFP. Immediately upon acquisition, PFP was dissolved as ING USA owned 100% of the limited partnership. This acquisition is treated as a combination of entities under common control (i.e. the comparative financial statements were revised and presented as if the transaction had occurred on the opening balance sheet date). The Company currently offers various insurance products, including immediate and deferred fixed annuities. The Company's fixed annuity products are distributed by national and regional brokerage and securities firms, independent broker-dealers, banks, life insurance companies with captive agency sales forces, independent insurance agents, independent marketing organizations, and affiliated broker-dealers. The Company's primary annuity customers are individual consumers. The Company ceased new sales of variable annuity products in March of 2010, as part of a global business strategy and risk reduction plan. Some new amounts will continue to be deposited on ING USA variable annuities as add-on premiums to existing contracts. The Company also offers guaranteed investment contracts and funding agreements (collectively referred to as “GICs”), sold primarily to institutional investors and corporate benefit plans. These products are marketed by home office personnel or through specialty insurance brokers. The Company has one operating segment. Basis of Presentation The accompanying financial statements of ING USA have been prepared in accordance with accounting principles generally accepted in the United States (“U.S. GAAP”). Certain reclassifications have been made to prior year financial information to conform to the current year classifications, including the presentation of changes in fair value of embedded derivatives within annuity products and the presentation of market value adjustment items in order to align with the presentation of the Consolidated Financial Statements of ING AIH. For the years ended December 31, 2011, 2010, and 2009, respectively, reclassifications decreased Fee income by $(207.9), $(211.2), and $(176.8), (decreased) increased Other net realized capital gains (losses) by $(1.7) billion, $(111.9), and $1.1 billion, increased Other income by $53.5, $61.5, and $51.4, and (decreased) increased Interest credited and other benefits to contact owners by $(1.9) billion, $(260.4), and $1.0 billion, in the Statements of Operations. Such reclassifications had no impact on Shareholder's equity or Net income (loss). 11 ING USA Annuity and Life Insurance Company (A wholly owned subsidiary of Lion Connecticut Holdings Inc.) Notes to Financial Statements (Dollar amounts in millions, unless otherwise stated) Accounting Changes Future Policy Benefits and Contract Owner Accounts As of January 1, 2012, the Company voluntarily changed to fair value accounting for the guaranteed minimum withdrawal benefits with life payouts (“GMWBL”) riders as a retrospective change in accounting principle. Under fair value accounting, GMWBLs are considered embedded derivatives, which are measured at estimated fair value separately from the host annuity contract. Changes in estimated fair value are reported in Other net realized capital gains (losses) in the Statements of Operations. Previously, GMWBLs were accounted for by estimating the value of expected benefits in excess of the projected account balance and recognizing the excess ratably over the accumulation period based on total expected assessments. The new accounting method is preferable, as it provides more useful financial reporting information to financial statement users and fair value is more closely aligned with the underlying economics of the guarantee. The cumulative effect of this change as of January 1, 2009, is an increase (decrease) to Accumulated other comprehensive income and to Retained earnings of $492.8 and $(654.1), respectively, net of other related impacts of DAC, other intangible assets, and taxes. Deferred Acquisition Costs In October 2010, the FASB issued ASU 2010-26, “Financial Services - Insurance (ASC Topic 944): Accounting for Costs Associated with Acquiring or Renewing Insurance Contracts” (“ASU 2010-26”), which clarifies what costs relating to the acquisition of new or renewal insurance contracts qualify for deferral. Costs that should be capitalized include (1) incremental direct costs of successful contract acquisition and (2) certain costs related directly to successful acquisition activities (underwriting, policy issuance and processing, medical and inspection, and sales force contract selling) performed by the insurer for the contract. Advertising costs should be included in deferred acquisition costs only if the capitalization criteria in the U.S. GAAP direct-response advertising guidance are met. All other acquisition-related costs should be charged to expense as incurred. The provisions of ASU 2010-26 were adopted retrospectively by the Company on January 1, 2012. As a result of implementing ASU 2010-26, the Company recognized a cumulative effect of change in accounting principle of $345.0, net of income taxes of $185.7, as a reduction to January 1, 2009 Retained earnings (deficit). In addition, the Company recognized a $158.4 decrease to Accumulated other comprehensive income (“AOCI”). Employee Benefit Plans As of January 1, 2012, the Company voluntarily changed its method of recognizing actuarial gains and losses related to its pension and post-retirement benefit plans. Previously, actuarial gains and losses were recognized in Accumulated other comprehensive income and, to the extent outside a corridor, amortized into operating results over the average remaining service period of active plan participants or the average remaining life expectancy of inactive plan participants, as applicable. The Company has elected to immediately recognize actuarial gains and losses in the Statements of Operations in the year in which the gains and losses occur. The new accounting method is preferable, as it eliminates the delay in recognition of actuarial gains and losses. These gains and losses are generally only measured annually as of December 31 and, accordingly, will generally be recorded during the fourth quarter. The Company's change in accounting methodology has been applied retrospectively. The cumulative effect of this change as of January 1, 2009, is a decrease to Retained earnings, with a corresponding increase to Accumulated other comprehensive income, of $2.9, net of tax. 12 ING USA Annuity and Life Insurance Company (A wholly owned subsidiary of Lion Connecticut Holdings Inc.) Notes to Financial Statements (Dollar amounts in millions, unless otherwise stated) The impacts of the accounting changes as of December 31, 2011 and 2010 to the Balance Sheets and for the years ended December 31, 2011, 2010, and 2009 to the Statements of Operations were as follows: As Previously Filed Effect of GMWBL Change Effect of Pension Change Other Changes As Revised Balance Sheet: Deferred policy acquisition costs, Value of business acquired and Sales inducements to contract owners $ 3,974.9 $ 1,037.6 $ — $ (616.0) $ 4,396.5 Other assets 385.8 — — 8.8 394.6 Future policy benefits and claims reserves 27,970.2 1,738.1 — — 29,708.3 Deferred income taxes 418.9 (245.1) — (212.4) (38.6) Accumulated other comprehensive income (loss) 435.2 (288.9) 3.2 95.6 245.1 Retained earnings (deficit) (1,423.3) (166.4) (3.2) (490.2) (2,083.1) Statement of Operations: Fee income $ 1,079.4 $ — $ — $ (207.9) $ 871.5 Other net realized capital gains (losses) 922.5 — — (1,699.1) (776.6) Other income 0.7 — — 53.5 54.2 Interest credited and other benefits to contract owners 3,044.9 1,035.8 — (1,853.6) 2,227.1 Operating expenses 437.1 — (0.9) 11.1 447.3 Net amortization of deferred policy acquisition costs and value of business acquired (236.5) (804.1) — 136.2 (904.4) Other expense 11.4 — — 0.3 11.7 Income tax expense (benefit) 1.1 (81.1) 0.3 (51.6) (131.3) Net income (loss) 398.0 (150.7) 0.6 (95.8) 152.1 See reclassification in Basis of Presentation and Accounting Changes above. Reflects a deferred tax asset. 13 ING USA Annuity and Life Insurance Company (A wholly owned subsidiary of Lion Connecticut Holdings Inc.) Notes to Financial Statements (Dollar amounts in millions, unless otherwise stated) As Previously Filed Effect of GMWBL Change Effect of Pension Change Other Changes As Revised Balance Sheet: Deferred policy acquisition costs, Value of business acquired and Sales inducements to contract owners $ 3,889.0 $ 158.8 $ — $ (552.4) $ 3,495.4 Other assets 422.3 — — 8.9 431.2 Future policy benefits and claims reserves 27,137.3 217.5 — — 27,354.8 Deferred income taxes 181.0 (20.5) — (190.2) (29.7) Accumulated other comprehensive income (loss) 132.3 (22.4) 3.8 41.1 154.8 Retained earnings (deficit) (1,821.3) (15.8) (3.8) (394.3) (2,235.2) Statement of Operations: Fee income $ 1,091.3 $ — $ — $ (211.2) $ 880.1 Other net realized capital gains(losses) (611.3) — — (111.9) (723.2) Other income — — — 61.5 61.5 Interest credited and other benefits to contract owners 985.0 (69.7) — (260.4) 654.9 Operating expenses 428.4 — (1.2) 26.3 453.5 Net amortization of deferred policy acquisition costs and value of business acquired 411.6 73.2 — (66.5) 418.3 Other expense 39.3 — — (0.4) 38.9 Income tax expense (benefit) (55.1) (1.2) 0.4 13.8 (42.1) Net income (loss) 81.3 (2.3) 0.8 25.6 105.4 See reclassification in Basis of Presentation and Accounting Changes above. Reflects a deferred tax asset. 14 ING USA Annuity and Life Insurance Company (A wholly owned subsidiary of Lion Connecticut Holdings Inc.) Notes to Financial Statements (Dollar amounts in millions, unless otherwise stated) As Previously Filed Effect of GMWBL Change Effect of Pension Change Other Changes As Revised Statement of Operations: Fee income $ 943.2 $ — $ — $ (176.8) $ 766.4 Other net realized capital gains (losses) (2,007.5) — — 1,128.6 (878.9) Other income 0.9 — — 51.4 52.3 Interest credited and other benefits to contract owners 682.4 (502.5) — 1,009.8 1,189.7 Operating expenses 386.1 — 2.5 69.7 458.3 Net amortization of deferred policy acquisition costs and value of business acquired (362.2) (483.0) — 36.3 (808.9) Other expense 39.6 — — 0.5 40.1 Income tax expense (benefit) (136.5) 344.9 (0.9) (40.3) 167.2 Net income (loss) 3.2 640.6 (1.6) (72.8) 569.4 See reclassification in Basis of Presentation and Accounting Changes above. Significant Accounting Policies Estimates and Assumptions The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Those estimates are inherently subject to change and actual results could differ from those estimates. The Company has identified the following accounts and policies as significant in that they involve a higher degree of judgment, are subject to a significant degree of variability, and contain accounting estimates: Reserves for future policy benefits, valuation and amortization of deferred policy acquisition costs (“DAC”), value of business acquired (“VOBA”), valuation of investments and derivatives, impairments, income taxes, and contingencies. Fair Value Measurement The Company measures the fair value of its financial assets and liabilities based on assumptions used by market participants in pricing the asset or liability, which may include inherent risk, restrictions on the sale or use of an asset, or non-performance risk, including the Company's own credit risk. The estimate of an exchange price is the price in an orderly transaction between market participants to sell the asset or transfer the liability (“exit price”) in the principal market, or the most advantageous market in the absence of a principal market, for that asset or liability. The Company utilizes a number of valuation sources to determine the fair values of its financial assets and liabilities, including quoted market prices, third-party commercial pricing services, third-party brokers, and industry-standard, vendor-provided software that models the value based on market observable inputs, and other internal modeling techniques based on projected cash flows. 15 ING USA Annuity and Life Insurance Company (A wholly owned subsidiary of Lion Connecticut Holdings Inc.) Notes to Financial Statements (Dollar amounts in millions, unless otherwise stated) The Company categorizes its financial instruments into a three-level hierarchy based on the priority of the inputs to the valuation technique. The fair value hierarchy gives the highest priority to quoted prices in active markets for identical assets or liabilities (Level 1) and the lowest priority to unobservable inputs (Level 3). If the inputs used to measure fair value fall within different levels of the hierarchy, the category level is based on the lowest priority level input that is significant to the fair value measurement of the instrument. Financial assets and liabilities recorded at fair value on the Balance Sheets are categorized as follows: ª Level 1 - Unadjusted quoted prices for identical assets or liabilities in an active market. The Company defines an active market as a market in which transactions take place with sufficient frequency and volume to provide pricing information on an ongoing basis. ª Level 2 - Quoted prices in markets that are not active or valuation techniques that require inputs that are observable either directly or indirectly for substantially the full term of the asset or liability. Level 2 inputs include the following: a) Quoted prices for similar assets or liabilities in active markets; b) Quoted prices for identical or similar assets or liabilities in non-active markets; c) Inputs other than quoted market prices that are observable; and d) Inputs that are derived principally from or corroborated by observable market data through correlation or other means. ª Level 3 - Prices or valuation techniques that require inputs that are both unobservable and significant to the overall fair value measurement. These valuations, whether derived internally or obtained from a third party, use critical assumptions that are not widely available to estimate market participant expectations in valuing the asset or liability. When available, the estimated fair value of securities is based on quoted prices in active markets that are readily and regularly obtainable. When quoted prices in active markets are not available, the determination of estimated fair value is based on market standard valuation methodologies, including discounted cash flow methodologies, matrix pricing, or other similar techniques. See the Financial Instruments note to these Financial Statements for additional information regarding the fair value of specific financial assets and liabilities. Investments The accounting policies for the Company's principal investments are as follows: Fixed Maturities and Equity Securities : The Company's fixed maturities and equity securities are currently designated as available-for-sale, except those accounted for using the fair value option (“FVO”). Available-for-sale securities are reported at fair value and unrealized capital gains (losses) on these securities are recorded directly in Accumulated other comprehensive income (loss) (“AOCI”), and presented net of related changes in DAC, VOBA, and deferred income taxes. Certain collateralized mortgage obligations (“CMOs”), primarily interest-only and principal-only strips, are accounted for as hybrid instruments and valued at fair value with changes in the fair value recorded in Other net realized capital gains (losses) in the Statements of Operations. Purchases and sales of fixed maturities and equity securities, excluding private placements, are recorded on the trade date. Purchases and sales of private placements and mortgage loans are recorded on the closing date. Investment gains and losses on sales of securities are generally determined on a first-in-first-out (“FIFO”) basis. Interest income on fixed maturities is recorded when earned using an effective yield method, giving effect to amortization of premiums and accretion of discounts. Dividends on equity securities are recorded when declared. Such dividends and interest income are recorded in Net investment income on the Statements of Operations. Included within fixed maturities are loan-backed securities, including residential mortgage-backed securities (“RMBS”), commercial mortgage-backed securities (“CMBS”), and asset-backed securities (“ABS”). Amortization of the premium or discount from the purchase of these securities considers the estimated timing and amount of prepayments of the underlying loans. Actual prepayment experience is periodically reviewed and effective yields are recalculated when differences arise between the prepayments originally anticipated and the actual prepayments received and currently anticipated. Prepayment assumptions for single class and multi-class mortgage-backed securities (“MBS”) and ABS are estimated by management using 16 ING USA Annuity and Life Insurance Company (A wholly owned subsidiary of Lion Connecticut Holdings Inc.) Notes to Financial Statements (Dollar amounts in millions, unless otherwise stated) inputs obtained from third-party specialists, including broker-dealers, and based on management's knowledge of the current market. For credit-sensitive MBS and ABS, and certain prepayment-sensitive securities, the effective yield is recalculated on a prospective basis. For all other MBS and ABS, the effective yield is recalculated on a retrospective basis. Short-term Investments : Short-term investments include investments with remaining maturities of one year or less, but greater than three months, at the time of purchase. These investments are stated at fair value. Assets Held in Separate Accounts : Assets held in separate accounts are reported at the fair values of the underlying investments in the separate accounts. The underlying investments include mutual funds, short-term investments and cash. Mortgage Loans on Real Estate : The Company's mortgage loans on real estate are all commercial mortgage loans, which are reported at amortized cost, less impairment write-downs and allowance for losses. If the value of any mortgage loan is determined to be impaired (i.e., when it is probable that the Company will be unable to collect all amounts due according to the contractual terms of the loan agreement), the carrying value of the mortgage loan is reduced to the lower of either the present value of expected cash flows from the loan, discounted at the loan's effective interest rate, or fair value of the collateral. For those mortgages that are determined to require foreclosure, the carrying value is reduced to the fair value of the underlying collateral, net of estimated costs to obtain and sell at the point of foreclosure. The carrying value of the impaired loans is reduced by establishing a permanent write-down recorded in Net realized capital gains (losses) in the Statements of Operations. All mortgage loans are evaluated by the Company's investment professionals, including an appraisal of loan-specific credit quality, property characteristics, and market trends. Loan performance is monitored on a loan-specific basis. The Company's review includes submitted appraisals, operating statements, rent revenues and annual inspection reports, among other items. This review evaluates whether the properties are performing at a consistent and acceptable level to secure the debt. All mortgages are evaluated for the purpose of quantifying the level of risk. Those loans with higher risk are placed on a watch list and are closely monitored for collateral deficiency or other credit events that may lead to a potential loss of principal or interest. The Company defines delinquent mortgage loans consistent with industry practice as 60 days past due. As of December 31, 2011 and 2010, all mortgage loans are held-for-investment. The Company diversifies its mortgage loan portfolio by geographic region and property type to reduce concentration risk. The Company manages risk when originating mortgage loans by generally lending only up to 75% of the estimated fair value of the underlying real estate. The Company records an allowance for probable incurred, but not specifically identified, losses. Loan - Dutch State Obligation : The reported value of The State of the Netherlands (the “Dutch State”) loan obligation is based on the outstanding loan balance plus any unamortized premium. Policy Loans : The reported value of policy loans is equal to the carrying value of the loans. Interest income on such loans is recorded as earned in Net investment income using the contractually agreed upon interest rate. Generally, interest is capitalized on the policy's anniversary date. Valuation allowances are not established for policy loans, as these loans are collateralized by the value of the associated insurance contracts. Any unpaid principal or interest on the loan is deducted from the account value or the death benefit prior to settlement of the policy. Limited Partnerships/Corporations : The Company uses the equity method of accounting for investments in limited partnership interests, primarily private equities and hedge funds. Generally, the Company records its share of earnings using a lag methodology, relying upon the most recent financial information available, where the contractual right exists to receive such financial information on a timely basis. The Company's equity in earnings from limited partnership interests accounted for under the equity method is recorded in Net investment income. Other Investments : Other investments are comprised primarily of Federal Home Loan Bank (“FHLB”) stock, as well as other miscellaneous investments. The Company is a member of the FHLB system and is required to own a certain amount of stock based on the level of borrowings and other factors, and may invest in additional amounts. FHLB stock is carried at cost, classified as a restricted security, and periodically evaluated for impairment based on ultimate recovery of par value. Cash dividends are reported as income. The carrying value of the stock was $80.3 as of December 31, 2011 and 2010. 17 ING USA Annuity and Life Insurance Company (A wholly owned subsidiary of Lion Connecticut Holdings Inc.) Notes to Financial Statements (Dollar amounts in millions, unless otherwise stated) Securities Lending: The Company engages in securities lending whereby certain domestic securities from its portfolio are loaned to other institutions for short periods of time. Initial collateral, primarily cash, is required at a rate of 102% of the market value of the loaned securities. Generally, the lending agent retains all of the cash collateral. Collateral retained by the agent is invested in liquid assets on behalf of the Company. The market value of the loaned securities is monitored on a daily basis with additional collateral obtained or refunded as the market value of the loaned securities fluctuates. As of December 31, 2011 and 2010, the fair value of loaned securities was $233.0 and $139.7, respectively, and is included in Securities pledged on the Balance Sheets. Collateral received is included in Short-term investments under securities loan agreement, including collateral delivered. As of December 31, 2011 and 2010, liabilities to return collateral of $248.3 and $145.1, respectively, are included in Payables under securities loan agreement, including collateral held, on the Balance Sheets. Other-than-temporary Impairments The Company periodically evaluates its available-for-sale general account investments to determine whether there has been an other-than-temporary decline in fair value below the amortized cost basis. Factors considered in this analysis include, but are not limited to, the length of time and the extent to which the fair value has been less than amortized cost, the issuer's financial condition and near-term prospects, future economic conditions and market forecasts, interest rate changes, and changes in ratings of the security. An extended and severe unrealized loss position on a fixed maturity may not have any impact on: (a) the ability of the issuer to service all scheduled interest and principal payments, and (b) the evaluation of recoverability of all contractual cash flows or the ability to recover an amount at least equal to its amortized cost based on the present value of the expected future cash flows to be collected. In contrast, for certain equity securities, the Company gives greater weight and consideration to a decline in market value and the likelihood such market value decline will recover. Effective April 1, 2009, the Company prospectively adopted guidance on the recognition and presentation of OTTI losses (see the “Adoption of New Pronouncements” section below). When assessing the Company's intent to sell a security or if it is more likely than not the Company will be required to sell a security before recovery of its amortized cost basis, management evaluates facts and circumstances such as, but not limited to, decisions to rebalance the investment portfolio and sales of investments to meet cash flow or capital needs. When the Company has determined it has the intent to sell or if it is more likely than not that the Company will be required to sell a security before recovery of its amortized cost basis and the fair value has declined below amortized cost (“intent impairment”), the individual security is written down from amortized cost to fair value, and a corresponding charge is recorded in Net realized capital gains (losses) in the Statements of Operations as an OTTI. If the Company does not intend to sell the security and it is not more likely than not the Company will be required to sell the security before recovery of its amortized cost basis, but the Company has determined that there has been an other-than-temporary decline in fair value below the amortized cost basis, the OTTI is bifurcated into the amount representing the present value of the decrease in cash flows expected to be collected (“credit impairment”) and the amount related to other factors (“noncredit impairment”). The credit impairment is recorded in Net realized capital gains (losses) in the Statements of Operations. The noncredit impairment is recorded in Other comprehensive income (loss) on the Balance Sheets. Prior to April 1, 2009, the Company recognized in earnings an OTTI for a fixed maturity in an unrealized loss position, unless it could assert that it had both the intent and ability to hold the fixed maturity for a period of time sufficient to allow for a recovery of estimated fair value to the security's amortized cost. The entire difference between the fixed maturity's amortized cost basis and its estimated fair value was recognized in earnings if the security was determined to have an OTTI. There was no change in guidance for equity securities which, when an OTTI has occurred, continue to be impaired for the entire difference between the equity security's cost and its estimated fair value. The Company uses the following methodology and significant inputs to determine the amount of the OTTI credit loss: ª The Company calculates the recovery value by performing a discounted cash flow analysis based on the present value of future cash flows expected to be received. The discount rate is generally the effective interest rate of the fixed maturity prior to impairment. ª When determining collectability and the period over which the value is expected to recover, the Company applies the same considerations utilized in its overall impairment evaluation process, which incorporates information regarding 18 ING USA Annuity and Life Insurance Company (A wholly owned subsidiary of Lion Connecticut Holdings Inc.) Notes to Financial Statements (Dollar amounts in millions, unless otherwise stated) the specific security, the industry and geographic area in which the issuer operates, and overall macroeconomic conditions. Projected future cash flows are estimated using assumptions derived from the Company's best estimates of likely scenario-based outcomes, after giving consideration to a variety of variables that include, but are not limited to: general payment terms of the security; the likelihood that the issuer can service the scheduled interest and principal payments; the quality and amount of any credit enhancements; the security's position within the capital structure of the issuer; possible corporate restructurings or asset sales by the issuer; and changes to the rating of the security or the issuer by rating agencies. ª Additional considerations are made when assessing the unique features that apply to certain structured securities such as RMBS, CMBS, and ABS. These additional factors for structured securities include, but are not limited to: the quality of underlying collateral; expected prepayment speeds; current and forecasted loss severity; and the payment priority within the tranche structure of the security. ª When determining the amount of the credit loss for U.S. and foreign corporate securities, foreign government securities and state and political subdivision securities, the Company considers the estimated fair value as the recovery value when available information does not indicate that another value is more appropriate. When information is identified that indicates a recovery value other than estimated fair value, the Company considers in the determination of recovery value the same considerations utilized in its overall impairment evaluation process, which incorporates available information and the Company's best estimate of scenarios-based outcomes regarding the specific security and issuer; possible corporate restructurings or asset sales by the issuer; the quality and amount of any credit enhancements; the security's position within the capital structure of the issuer; fundamentals of the industry and geographic area in which the security issuer operates, and the overall macroeconomic conditions. In periods subsequent to the recognition of the credit related impairment components of OTTI on a fixed maturity through Net realized capital gains (losses) on the Statements of Operations, the Company accounts for the impaired security as if it had been purchased on the measurement date of the impairment. Accordingly, the discount (or reduced premium) based on the new cost basis is accreted into net investment income over the remaining term of the fixed maturity in a prospective manner based on the amount and timing of estimated future cash flows. Derivatives The Company's use of derivatives is limited mainly to economic hedging to reduce the Company's exposure to cash flow variability of assets and liabilities, interest rate risk, credit risk, exchange rate risk, and market risk. It is the Company's policy not to offset fair value amounts recognized for derivative instruments and fair value amounts recognized for the right to reclaim cash collate r al or the obligation to return cash collateral arising from derivative instruments recognized at fair value executed with the same counterparty under a master netting arrangement. The Company enters into interest rate, equity market, credit default, and currency contracts, including swaps, futures, forwards, caps, floors, and options, to reduce and manage various risks associated with changes in value, yield, price, cash flow, or exchange rates of assets or liabilities held or intended to be held, or to assume or reduce credit exposure associated with a referenced asset, index, or pool. The Company also utilizes options and futures on equity indices to reduce and manage risks associated with its annuity products. Open derivative contracts are reported as either Derivatives assets or liabilities on the Balance Sheets at fair value. Changes in the fair value of such derivatives are recorded in Net realized capital gains (losses) in the Statements of Operations. To qualify for hedge accounting, at the inception of the hedging relationship, the Company formally documents its risk management objective and strategy for undertaking the hedging transaction, as well as its designation of the hedge as either (i) a hedge of the exposure to changes in the estimated fair value of a recognized asset or liability (“fair value hedge”); or (ii) a hedge of a forecasted transaction or of the variability of cash flows to be received or paid related to a recognized asset or liability (“cash flow hedge”). In this documentation, the Company sets forth how the hedging instrument is expected to hedge the designated risks related to the hedged item and sets forth the method that will be used to retrospectively and prospectively assess the hedging instrument's effectiveness and the method which will be used to measure ineffectiveness. A derivative designated as a hedging instrument must be assessed as being highly effective in offsetting the designated risk of the hedged item. Hedge effectiveness is formally assessed at inception and periodically throughout the life of the designated hedging relationship. 19 ING USA Annuity and Life Insurance Company (A wholly owned subsidiary of Lion Connecticut Holdings Inc.) Notes to Financial Statements (Dollar amounts in millions, unless otherwise stated) ª Fair Value Hedge Relationship : For derivative instruments that are designated and qualify as a fair value hedge (e.g., hedging the exposure to changes in the fair value of an asset or a liability or an identified portion thereof that is attributable to a particular risk), the gain or loss on the derivative instrument as well as the hedged item, to the extent of the risk being hedged, are recognized in Other net realized capital gains (losses). ª Cash Flow Hedge Relationship : For derivative instruments that are designated and qualify as a cash flow hedge (e.g., hedging the exposure to the variability in expected future cash flows that is attributable to interest rate risk), the effective portion of the gain or loss on the derivative instrument is reported as a component of AOCI and reclassified into earnings in the same period or periods during which the hedged transaction impacts earnings in the same line item associated with the forecasted transaction. The ineffective portion of the derivative's change in value, if any, along with any of the derivative's change in value that is excluded from the assessment of hedge effectiveness, are recorded in Other net realized capital gains (losses). When hedge accounting is discontinued because it is determined that the derivative is no longer expected to be highly effective in offsetting changes in the estimated fair value or cash flows of a hedged item, the derivative continues to be carried on the Balance Sheets at its estimated fair value, with subsequent changes in estimated fair value recognized immediately in Other net realized capital gains (losses). The carrying value of the hedged recognized asset or liability under a fair value hedge is no longer adjusted for changes in its estimated fair value due to the hedged risk, and the cumulative adjustment to its carrying value is amortized into income over the remaining life of the hedged item. Provided the hedged forecasted transaction is still probable of occurrence, the changes in estimated fair value of derivatives recorded in Other comprehensive income (loss) related to discontinued cash flow hedges are released into the Statements of Operations when the Company's earnings are affected by the variability in cash flows of the hedged item. When hedge accounting is discontinued because it is no longer probable that the forecasted transactions will occur on the anticipated date or within two months of that date, the derivative continues to be carried in the Balance Sheets at its estimated fair value, with changes in estimated fair value recognized currently in Other net realized capital gains (losses). Derivative gains and losses recorded in Other comprehensive income (loss) pursuant to the discontinued cash flow hedge of a forecasted transaction that is no longer probable are recognized immediately in Other net realized capital gains (losses). If the Company's current debt and claims paying ratings were downgraded in the future, the terms in the Company's derivative agreements may be triggered, which could negatively impact overall liquidity. For the majority of the Company's counterparties, there is a termination event should the Company's long-term debt ratings drop below BBB+/Baal. The carrying amounts for these financial instruments, which can be assets or liabilities, reflect the fair value of the assets and liabilities. The Company also has investments in certain fixed maturities, and has issued certain annuity products, that contain embedded derivatives whose fair value is at least partially determined by levels of or changes in domestic and/or foreign interest rates (short-term or long-term), exchange rates, prepayment rates, equity markets, or credit ratings/spreads. Embedded derivatives within fixed maturities are included with the host contract on the Balance Sheets, and changes in fair value are recorded in Other net realized capital gains (losses) in the Statements of Operations. Embedded derivatives within annuity products are included in Future policy benefits and claims reserves on the Balance Sheets, and changes in the fair value are recorded in Other net realized capital gains (losses) in the Statements of Operations. In addition, the Company has entered into two coinsurance with funds withheld arrangements that contains an embedded derivative whose fair value is based on the change in the fair value of the underlying assets held in trust. The embedded derivative within the coinsurance funds withheld arrangement is included in Funds held under reinsurance treaties with affiliates on the Balance Sheets, and changes in the fair value are recorded in Interest credited and other benefits to contract owners in the Statements of Operations. Cash and Cash Equivalents Cash and cash equivalents include cash on hand, amounts due from banks, and other highly liquid investments, such as money market instruments and debt instruments with maturities of three months or less at the time of purchase. Cash and cash equivalents are stated at fair value. 20 ING USA Annuity and Life Insurance Company (A wholly owned subsidiary of Lion Connecticut Holdings Inc.) Notes to Financial Statements (Dollar amounts in millions, unless otherwise stated) Deferred Policy Acquisition Costs and Value of Business Acquired and Sales Inducements DAC represents policy acquisition costs that have been capitalized and are subject to amortization and interest. Capitalized costs are incremental, direct costs of contract acquisition, as well as certain costs related directly to acquisition activities. Such costs consist principally of certain commissions, underwriting, sales, and contract issuance and processing expenses directly related to the successful acquisition of new and renewal business. Indirect or unsuccessful acquisition costs, maintenance, product development and overhead expenses are charged to expense as incurred. VOBA represents the outstanding value of in force business acquired and is subject to amortization and interest. The value is based on the present value of estimated net cash flows embedded in the insurance contracts at the time of the acquisition and increased for subsequent deferrable expenses on purchased policies. Amortization Methodologies The Company amortizes DAC and VOBA related to universal life contracts and fixed and variable deferred annuity contracts over the estimated lives of the contracts in relation to the emergence of estimated gross profits. Assumptions as to mortality, persistency, interest crediting rates, returns associated with separate account performance, impact of hedge performance, expenses to administer the business, and certain economic variables, such as inflation, are based on the Company's experience and overall capital markets. At each valuation date, actual historical gross profits are reflected and estimated gross profits, and related assumptions, are evaluated for continued reasonableness. Adjustments to estimated gross profits require that amortization rates be revised retroactively to the date of the contract issuance ("unlocking"). The Company also reviews the estimated gross profits for each block of business to determine the recoverability of DAC and VOBA balances each period. DAC and VOBA are deemed to be recoverable if the estimated gross profits exceed these balances. Assumptions Changes in assumptions can have a significant impact on DAC and VOBA balances and amortization rates. Amortization of deferred sales inducements on these products are also impacted by changes in assumptions (see “Sales Inducements” below). Several assumptions are considered significant in the estimation of future gross profits associated with variable products. One significant assumption is the assumed return associated with the variable account performance. To reflect the volatility in the equity markets, this assumption involves a combination of near-term expectations and long-term assumptions regarding market performance. The overall return on the variable account is dependent on multiple factors, including the relative mix of the underlying sub-accounts among bond funds and equity funds, as well as equity sector weightings. The Company's practice assumes that intermediate-term appreciation in equity markets reverts to the long-term appreciation in equity markets. The Company monitors market events and only changes the assumption when sustained deviations are expected. This methodology incorporates a 9% long-term equity return assumption, and a 14% cap. The reversion to the mean methodology was implemented prospectively on January 1, 2011. Prior to January 1, 2011, the Company utilized a static long-term equity return assumption for projecting account balance growth in all future years. This return assumption was reviewed annually or more frequently, if deemed necessary. Actual returns that were higher than long-term expectations produced higher contract owner account balances, which increased future fee expectations and decreased future benefit payment expectations on minimum death and living benefit guarantees, resulting in higher expected gross profits. The opposite result occurred when returns were lower than long-term expectations. Other significant assumptions include estimated policyholder behavior assumptions, such as surrender, lapse, and annuitization rates. Estimated gross profits of variable annuity contracts are sensitive to these assumptions. Contract owners may periodically exchange one contract for another, or make modifications to an existing contract. These transactions are identified as internal replacements. Internal replacements that are determined to result in substantially unchanged contracts are accounted for as continuations of the replaced contracts. Any costs associated with the issuance of the new contracts are considered maintenance costs and expensed as incurred. Unamortized DAC and VOBA related to the replaced contracts continue to be deferred and amortized in connection with the new contracts. Internal replacements that are determined to result in contracts that are substantially changed are accounted for as extinguishments of the replaced contracts, and any unamortized DAC and VOBA related to the replaced contracts are written off to Net amortization of deferred policy acquisition costs and value of business acquired in the Statements of Operations. 21 ING USA Annuity and Life Insurance Company (A wholly owned subsidiary of Lion Connecticut Holdings Inc.) Notes to Financial Statements (Dollar amounts in millions, unless otherwise stated) Sales inducements represent benefits paid to contract owners for a specified period that are incremental to the amounts the Company credits on similar contracts and are higher than the contract's expected ongoing crediting rates for periods after the inducement. The Company defers sales inducements and amortizes them over the life of the policy using the same methodology and assumptions used to amortize DAC. The amortization of sales inducements is included in Interest credited and other benefits to contract owners on the Statements of Operations. Each year, or more frequently if circumstances indicate a potentially significant recoverability issue exists, the Company reviews the deferred sales inducements to determine the recoverability of these balances. During the years ended December 31, 2011, 2010, and 2009, the Company capitalized $32.2, $46.9, and $65.7, respectively, of sales inducements. During the years ended December 31, 2011, 2010, and 2009, the Company amortized $461.8, $(82.0), and $(379.2), respectively, of sales inducements. Future Policy Benefits and Contract Owner Accounts Reserves The Company establishes and carries actuarially-determined reserves that are calculated to meet its future obligations. The principal assumptions used to establish liabilities for future policy benefits are based on Company experience and periodically reviewed against industry standards. These assumptions include mortality, morbidity, policy lapse, renewal, retirement, investment returns, inflation, and expenses. Changes in, or deviations from, the assumptions used can significantly affect the Company's reserve levels and related future operations. ª Reserves for traditional life insurance contracts represent the present value of future benefits to be paid to or on behalf of contract owners and related expenses, less the present value of future net premiums. Assumptions as to interest rates, mortality, expenses, and persistency are based upon the Company's estimates of anticipated experience at the period the policy is sold, including a margin for adverse deviations. Interest rates used to calculate the present value of these reserves ranged up to 7.8%. ª Reserves for individual immediate annuities with life contingent payout benefits are equal to the present value of expected future payments. Assumptions as to interest rates, mortality, and expenses are based upon the Company's experience at the period the policy is sold, including a margin for adverse deviations. Such assumptions generally vary by annuity plan type, year of issue, and policy duration. Interest rates used to calculate the present value of future benefits ranged up to 8.0%. Although assumptions are “locked-in” upon the issuance of traditional life insurance and immediate annuities with life contingent payout benefits, significant changes in experience or assumptions may require the Company to provide for expected future losses on a product by establishing premium deficiency reserves. Premium deficiency reserves are determined based on best estimate assumptions that exist at the time the premium deficiency reserve is established and do not include a margin for adverse deviations. Reserves are recorded in Future policy benefits on the Balance Sheets. Contract Owner Accounts Contract owner account balances relate to investment-type contracts, such as guaranteed investment contracts and funding agreements (collectively referred to as “GICs”), and universal life-type contracts and certain fixed-indexed annuity (“FIA”) contracts. ª Reserves for GICs are calculated using the amount deposited with the Company, less withdrawals, plus interest accrued to the ending valuation date. Interest on these contracts is accrued by a predetermined index, plus a spread or a fixed rate, established at the issue date of the contract. ª Account balances for universal life and universal life-type contracts, such as individual and group deferred annuity investment contracts and individual immediate annuities without life contingent payouts, are equal to cumulative deposits, less charges and withdrawals, plus credited interest thereon. Credited interest rates vary by product and ranged up to 7.8% for the years 2011, 2010, and 2009. Reserves for group immediate annuities without life contingent payouts are equal to the discounted value of the payment at the implied break-even rate. ª For FIAs, the aggregate initial liability is equal to the deposit received, plus a bonus, if applicable, and is split into a host component and an embedded derivative component. Thereafter, the host liability accumulates at a set interest rate, and the embedded derivative liability is recognized at fair value, with the change in fair value recorded in the Statements of Operations. 22 ING USA Annuity and Life Insurance Company (A wholly owned subsidiary of Lion Connecticut Holdings Inc.) Notes to Financial Statements (Dollar amounts in millions, unless otherwise stated) Additional Reserves The Company calculates additional reserve liabilities for certain universal life products and certain variable annuity guaranteed benefits. The additional reserve for such products recognizes the portion of contract assessments received in early years used to compensate the Company for benefits provided in later years. The Company calculates a benefit ratio for each block of business that meets the requirements for additional reserves and calculates an additional reserve by accumulating amounts equal to the benefit ratio multiplied by the assessments for each period, reduced by excess benefits during the period. The additional reserve is accumulated at interest rates consistent with the DAC model for the period. The calculated reserve includes a provision for universal life contracts with patterns of cost of insurance charges that produce expected gains from the insurance benefits function followed by losses from that function in later years. Guarantees Reserves for guaranteed minimum death benefits (“GMDB”) and guaranteed minimum income benefits (“GMIB”) are determined by estimating the value of expected benefits in excess of the projected account balance and recognizing the excess ratably over the accumulation period based on total expected assessments. Expected experience is based on a range of scenarios. Assumptions used, such as near-term and long-term equity market return, lapse rate, and mortality, are consistent with assumptions used in estimating gross profits for purposes of amortizing DAC, and are, thus, subject to the same variability and risk. The assumptions of investment performance and volatility are consistent with the historical experience of the appropriate underlying equity index, such as the Standard & Poor's (”S&P”) 500 Index. In addition, the reserve for the GMIB guarantee incorporates an assumption for the percentage of the potential annuitizations that may be elected by the contract owner. In general, management assumes that GMIB annuitization rates will be higher for policies with more valuable (more “in the money”) guarantees. The Company periodically evaluates estimates used and adjusts the additional liability balance, with a related charge or credit to benefit expense, if actual experience or other evidence suggests that earlier assumptions should be revised. For contracts issued prior to January 1, 2000, most contracts with enhanced death benefit guarantees were reinsured to third- party reinsurers to mitigate the risk produced by such guaranteed death benefits. For contracts issued after December 31, 1999, the Company instituted a variable annuity guarantee hedging program in lieu of reinsurance. The variable annuity guarantee hedging program is based on the Company entering into derivative positions to offset exposures to guaranteed minimum death benefits due to adverse changes in the equity markets. A hedging program is also utilized to mitigate certain risks associated with GMWBL and GMIB contracts. Guaranteed minimum accumulation benefits (“GMABs”), guaranteed minimum withdrawal benefits without life contingencies (“GMWBs”), guaranteed minimum withdrawal benefits with life contingent payouts (“GMWBL”), and FIAs are considered embedded derivatives, which are measured at estimated fair value separately from the host annuity contract, with changes in estimated fair value reported in Other net realized capital gains (losses) on the Statements of Operations. At inception of the GMAB, GMWB, and GMWBL contracts, the Company projects a fee to be attributed to the embedded derivative portion of the guarantee equal to the present value of projected future guaranteed benefits. The estimated fair value of the GMAB, GMWB, and GMWBL contracts is determined based on the present value of projected future guaranteed benefits minus the present value of projected attributed fees. A risk neutral valuation methodology is used under which the cash flows from the guarantees are projected under multiple capital market scenarios using observable risk free rates. The projection of future guaranteed benefits and future attributed fees require the use of assumptions for capital markets (e.g., implied volatilities, correlation among indices, risk-free swap curve, etc.) and policyholder behavior (e.g., lapse, benefit utilization, mortality, etc.). The projection also includes adjustments for the Company's credit risk, or risk of non-performance, and risk margins for non-capital market, or policyholder behavior, assumptions. The Company's credit risk adjustment is based on the credit default swap spreads of ING Verzekeringen N.V. (“ING V”), the indirect parent of ING AIH, and applied to the risk-free swap curve in the Company's valuation models. Risk margins are established to capture uncertainties related to policyholder behavior assumptions. The margin represents additional compensation a market participant would require to assume these risks. 23 ING USA Annuity and Life Insurance Company (A wholly owned subsidiary of Lion Connecticut Holdings Inc.) Notes to Financial Statements (Dollar amounts in millions, unless otherwise stated) The estimated fair value of the FIA contracts is based on the present value of excess of the interest payments to the contract holders over the minimum guaranteed interest rate. Projected cashflows are based on best estimates of future excess interest payments over the anticipated life of the related contracts. These projections also include adjustments for the Company's credit risk, or risk of non-performance, and risk margins for non-capital market, or policyholder behavior, assumptions. The Company's credit risk adjustment is based on the credit default swaps of ING V and applied to the discount factors in its valuation models. See the Additional Insurance Benefits and Minimum Guarantees note to these Financial Statements for more information. Separate Accounts Separate account assets and liabilities generally represent funds maintained to meet specific investment objectives of contract owners who bear the investment risk, subject, in limited cases, to certain minimum guarantees. Investment income and investment gains and losses generally accrue directly to such contract owners. The assets of each account are legally segregated and are not subject to claims that arise out of any other business of the Company or its affiliates. Separate account assets supporting variable options under variable annuity contracts are invested, as designated by the contract owner or participant (who bears the investment risk subject, in limited cases, to minimum guaranteed rates) under a contract, in shares of mutual funds that are managed by the Company or its affiliates, or in other selected mutual funds not managed by the Company or its affiliates. The Company reports separately, as assets and liabilities, investments held in the separate accounts and liabilities of separate accounts if: ª Such separate accounts are legally recognized; ª Assets supporting the contract liabilities are legally insulated from the Company's general account liabilities; ª Investments are directed by the contract holder; and ª All investment performance, net of contract fees and assessments, is passed through to the contract holder. The Company reports separate account assets and liabilities that meet the above criteria at fair value on the Balance Sheets based on the fair value of the underlying investments. Investment income and net realized and unrealized capital gains (losses) of the separate accounts, however, are not reflected in the Statements of Operations. The Statements of Cash Flows do not reflect investment activity of the separate accounts. Repurchase Agreements The Company engages in dollar repurchase agreements with mortgage-backed securities (“dollar rolls”) and repurchase agreements with other collateral types to increase its return on investments and improve liquidity. Such arrangements meet the requirements to be accounted for as financing arrangements. The Company enters into dollar roll transactions by selling existing mortgage-backed securities and concurrently entering into an agreement to repurchase similar securities within a short time frame at a lower price. Under repurchase agreements, the Company borrows cash from a counterparty at an agreed upon interest rate for an agreed upon time frame and pledges collateral in the form of securities. At the end of the agreement, the counterparty returns the collateral to the Company, and the Company, in turn, repays the loan amount along with the additional agreed upon interest. Company policy requires that at all times during the term of the dollar roll and repurchase agreements that cash or other collateral types obtained is sufficient to allow the Company to fund substantially all of the cost of purchasing replacement assets. Cash received is invested in short-term investments, with the offsetting obligation to repay the loan included as a liability on the Balance Sheets. As of December 31, 2011 and 2010, the Company did not have any securities pledged in dollar rolls and repurchase agreement transactions. At December 31, 2011 and 2010, the Company did not have any repurchase obligation related to dollar rolls and repurchase agreements. The Company also enters into reverse repurchase agreements. These transactions involve a purchase of securities and an agreement to sell substantially the same securities as those purchased. Company policy requires that, at all times during the term of the reverse repurchase agreements, cash or other collateral types provided is sufficient to allow the counterparty to fund 24 ING USA Annuity and Life Insurance Company (A wholly owned subsidiary of Lion Connecticut Holdings Inc.) Notes to Financial Statements (Dollar amounts in millions, unless otherwise stated) substantially all of the cost of purchasing replacement assets. As of December 31, 2011 and 2010, the Company did not have any securities pledged under reverse repurchase agreements. The primary risk associated with short-term collateralized borrowings is that the counterparty will be unable to perform under the terms of the contract. The Company's exposure is limited to the excess of the net replacement cost of the securities over the value of the short-term investments. The Company believes the counterparties to the dollar rolls, repurchase, and reverse repurchase agreements are financially responsible and that the counterparty risk is minimal. Recognition of Insurance Revenue and Related Benefits Premiums related to traditional life and annuity policies with life contingencies are recognized as revenue when due from the contract owners. When premiums are due over a significantly shorter period than the period over which benefits are provided, any gross premium in excess of the net premium (i.e., the portion of the gross premium required to provide for all expected future benefits and expenses) is deferred and recognized into revenue in a constant relationship to insurance in force. Benefits are recorded as expense when incurred. Amounts received as payment for investment-type and universal life-type contracts are reported as deposits to contract owner account balances. Revenues from these contracts consist primarily of fees assessed against the contract owner account balance for mortality, policy administration and surrender charges and are reported in fee income. In addition, the Company earns investment income from the investment of contract deposits in the Company's general account portfolio. Fees assessed that represent compensation to the Company for services to be provided in future periods and certain other fees are deferred and amortized into revenue over the life of the related contracts in proportion to estimated gross profits. Benefits and expenses for these products include claims in excess of related account balances, expenses of contract administration, and interest credited to contract owner account balances. Premiums, benefits, and expenses are presented net of reinsurance ceded to other companies. Income Taxes The Company's deferred tax assets and liabilities resulting from temporary differences between financial reporting and tax bases of assets and liabilities are measured at the balance sheet date using enacted tax rates expected to apply to taxable income in the years the temporary differences are expected to reverse. The results of the Company's operations are included in the consolidated tax return of ING AIH. Generally, the Company's financial statements recognize the current and deferred income tax consequences that result from the Company's activities during the current and preceding periods pursuant to the provisions of Accounting Standards Codification Topic 740, Income Taxes (ASC 740) as if the Company were a separate taxpayer rather than a member of ING AIH's consolidated income tax return group with the exception of any net operating loss carryforwards and capital loss carryforwards, which are recorded pursuant to the tax sharing agreement. The Company's tax sharing agreement with ING AIH states that for each taxable year during which the Company is included in a consolidated federal income tax return with ING AIH will pay to the Company an amount equal to the tax benefit of the Company's net operating loss carryforwards and capital loss carryforwards generated in such year, without regard to whether such net operating loss carryforwards and capital loss carryforwards are actually utilized in the reduction of the consolidated federal income tax liability for any consolidated taxable year. The Company evaluates and tests the recoverability of its deferred tax assets. Deferred tax assets represent the tax benefit of future deductible temporary differences and tax credit carryforwards. Deferred tax assets are reduced by a valuation allowance if, based on the weight of evidence, it is more likely than not that some portion, or all, of the deferred tax assets will not be realized. Considerable judgment and the use of estimates are required in determining whether a valuation allowance is necessary, and if so, the amount of such valuation allowance. In evaluating the need for a valuation allowance, the Company considers many factors, including: ª The nature and character of the deferred tax assets and liabilities; ª Taxable income in prior carryback years; ª Projected future taxable income, exclusive of reversing temporary differences and carryforwards; ª Projected future reversals of existing temporary differences; 25 ING USA Annuity and Life Insurance Company (A wholly owned subsidiary of Lion Connecticut Holdings Inc.) Notes to Financial Statements (Dollar amounts in millions, unless otherwise stated) ª The length of time carryforwards can be utilized; and ª Any prudent and feasible tax planning strategies the Company would employ to avoid a tax benefit from expiring unused. Management uses certain assumptions and estimates in determining the income taxes payable or refundable to/from the Parent for the current year, the deferred income tax liabilities and assets for items recognized differently in its financial statements from amounts shown on its income tax returns, and the federal income tax expense. Determining these amounts requires analysis and interpretation of current tax laws and regulations, including the loss limitation rules associated with change in control. Management exercises considerable judgment in evaluating the amount and timing of recognition of the resulting income tax liabilities and assets. These judgments and estimates are reevaluated on a continual basis as regulatory and business factors change. The Company determines whether a tax position is more likely than not to be sustained under examination by the appropriate taxing authority before any part of the benefit can be recognized in the financial statements. Tax positions that do not meet the more likely than not standard are not recognized. Tax positions that meet this standard are recognized in the Financial Statements. The Company measures the tax position as the largest amount that is greater than 50% likely of being realized upon ultimate resolution with the tax authority that has full knowledge of all relevant information. Reinsurance The Company utilizes reinsurance agreements in most aspects of its insurance business to reduce its exposure to large losses. Such reinsurance permits recovery of a portion of losses from reinsurers, although it does not discharge the primary liability of the Company as direct insurer of the risks reinsured. Accounting for reinsurance requires extensive use of assumptions and estimates, particularly related to the future performance of the underlying business and the potential impact of counterparty credit risks. The Company periodically reviews actual and anticipated experience compared to the assumptions used to establish assets and liabilities relating to ceded and assumed reinsurance. The Company also evaluates the financial strength of potential reinsurers and continually monitors the financial condition of reinsurers. Only those reinsurance recoverable balances deemed probable of recovery are recognized as assets on the Company's Balance Sheets. The combined coinsurance and coinsurance funds withheld reinsurance agreement between the Company and Security Life of Denver International Limited (“SLDI”), an affiliate, contains an embedded derivative whose carrying value is estimated based upon the change in the fair value of the assets supporting the funds withheld payable under the agreement. Participating Insurance Participating business approximates 8.0% of the Company's ordinary life insurance in force and 28.0% of life insurance premium income. The amount of dividends to be paid is determined annually by the Board of Directors. Amounts allocable to participating contract owners are based on published dividend projections or expected dividend scales. Dividends to participating policyholders of $11.1, $12.1, and $12.4, were incurred during the years ended December 31, 2011, 2010, and 2009, respectively. Contingencies A loss contingency is an existing condition, situation, or set of circumstances involving uncertainty as to possible loss that will ultimately be resolved when one or more future events occur or fail to occur. Examples of loss contingencies include pending or threatened adverse litigation, threat of expropriation of assets, and actual or possible claims and assessments. Amounts related to loss contingencies are accrued if it is probable that a loss has been incurred and the amount can be reasonably estimated, based on the Company's best estimate of the ultimate outcome. If determined to meet the criteria for a reserve, the Company also evaluates whether there are external legal or other costs directly associated with the resolution of the matter and accrues such costs if estimable. 26 ING USA Annuity and Life Insurance Company (A wholly owned subsidiary of Lion Connecticut Holdings Inc.) Notes to Financial Statements (Dollar amounts in millions, unless otherwise stated) Adoption of New Pronouncements Financial Instruments A Creditor's Determination of Whether a Restructuring is a Troubled Debt Restructuring In April 2011, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) 2011-02, “Receivables (Accounting Standards Codification TM (“ASC”) Topic 310): A Creditor's Determination of Whether a Restructuring is a Troubled Debt Restructuring” (“ASU 2011-02”), which clarifies the guidance on a creditor's evaluation of whether it has granted a concession and whether the debtor is experiencing financial difficulties, as follows: ª If a debtor does not have access to funds at a market rate for similar debt, the restructuring would be considered to be at a below-market rate; ª An increase in the contractual interest rate does not preclude the restructuring from being considered a concession, as the new rate could still be below the market interest rate; ª A restructuring that results in a delay in payment that is insignificant is not a concession; ª A creditor should evaluate whether it is probable that the debtor would be in payment default on any of its debt without the modification to determine if the debtor is experiencing financial difficulties; and ª A creditor is precluded from using the effective interest rate test. Also, ASU 2011-02 requires disclosure of the information required in ASU 2010-20 about troubled debt restructuring, which was previously deferred by ASU 2011-01. The provisions of ASU 2011-02 were adopted by the Company on July 1, 2011, and applied retrospectively to January 1, 2011. The Company determined, however, that there was no effect on the Company's financial condition, results of operations, or cash flows for the year ended December 31, 2011, as there were no troubled debt restructurings during that period. Disclosures about the Credit Quality of Financing Receivables and the Allowance for Credit Losses In July 2010, the FASB issued ASU 2010-20, “Receivables (ASC Topic 310): Disclosures about the Credit Quality of Financing Receivables and the Allowance for Credit Losses” (“ASU 2010-20”), which requires certain existing disclosures to be disaggregated by class of financing receivable, including the rollforward of the allowance for credit losses, with the ending balance further disaggregated on the basis of impairment method. For each disaggregated ending balance, an entity also is required to disclose the related recorded investment in financing receivables, the nonaccrual status of financing receivables, and impaired financing receivables. ASU 2010-20 also requires new disclosures by class of financing receivable, including credit quality indicators, aging of past due amounts, the nature and extent of troubled debt restructurings and related defaults, and significant purchases and sales of financing receivables disaggregated by portfolio segment. In January 2011, the FASB issued ASU 2011-01, which temporarily delayed the effective date of the disclosures about troubled debt restructurings in ASU 2010-20. The provisions of ASU 2010-20 were adopted by the Company on December 31, 2010, and are included in the Financial Instruments note to these Financial Statements, except for the disclosures about troubled debt restructurings included in ASU 2011-02, which was adopted by the Company on July 1, 2011 (see above). The disclosures that include information for activity that occurs during a reporting period were adopted by the Company on January 1, 2011 and are included in the Financial Instruments note to these Financial Statements. As this pronouncement only pertains to additional disclosure, the adoption had no effect on the Company's financial condition, results of operations, or cash flows. Scope Exception Related to Embedded Credit Derivatives In March 2010, the FASB issued ASU 2010-11, “Derivatives and Hedging (ASC Topic 815): Scope Exception Related to Embedded Credit Derivatives” (“ASU 2010-11”), which clarifies that the only type of embedded credit derivatives that are exempt from bifurcation requirements are those that relate to the subordination of one financial instrument to another. 27 ING USA Annuity and Life Insurance Company (A wholly owned subsidiary of Lion Connecticut Holdings Inc.) Notes to Financial Statements (Dollar amounts in millions, unless otherwise stated) The provisions of ASU 2010-11 were adopted by the Company on July 1, 2010. The Company determined, however, that there was no effect on the Company's financial condition, results of operations, or cash flows upon adoption, as the guidance is consistent with that previously applied. Improvements to Financial Reporting by Enterprises Involved in Variable Interest Entities In December 2009, the FASB issued ASU 2009-17, “Consolidations (ASC Topic 810): Improvements to Financial Reporting by Enterprises Involved in Variable Interest Entities,” (“ASU 2009-17”), which eliminates the exemption for qualifying special- purpose entities (“QSPEs”), as well as amends the consolidation guidance for variable interest entities (“VIEs”), as follows: ª Removes the quantitative-based assessment for consolidation of VIEs and, instead, requires a qualitative assessment of whether an entity has the power to direct the VIE's activities, and whether the entity has the obligation to absorb losses or the right to receive benefits that could be significant to the VIE; ª Requires an ongoing reassessment of whether an entity is the primary beneficiary of a VIE; and ª Requires enhanced disclosures, including (i) presentation on the balance sheet of assets and liabilities of consolidated VIEs that meet the separate presentation criteria and disclosure of assets and liabilities recognized on the balance sheet and (ii) the maximum exposure to loss for those VIEs in which a reporting entity is determined not to be the primary beneficiary, but in which the reporting entity has a variable interest. In addition, in February 2010, the FASB issued ASU 2010-10, “Consolidation (ASC Topic 810): Amendments for Certain Investment Funds” (ASU 2010-10), which defers to ASU 2009-17 for reporting entity's interests in certain investment funds that have attributes of investment companies, for which the reporting entity does not have an obligation to fund losses, and that are not structured as securitization entities. The provisions of ASU 2009-17 and ASU 2010-10 were adopted on January 1, 2010. The Company determined, however, that there was no effect on the Company's financial condition, results of operations, or cash flows upon adoption, as the consolidation conclusions were consistent with those under previous U.S. GAAP. The disclosure provisions required by ASU 2009-17 are presented in the Financial Instruments note to these Financial Statements. Recognition and Presentation of Other-than-temporary Impairments In April 2009, the FASB issued new guidance on recognition and presentation of OTTIs, included in ASC Topic 320, “Investments-Debt and Equity Securities”, which requires: ª Noncredit related impairments to be recognized in Other comprehensive income (loss), if management asserts that it does not have the intent to sell the security and that it is more likely than not that the entity will not have to sell the security before recovery of the amortized cost basis; ª Total OTTIs to be presented in the Statements of Operations with an offset recognized in AOCI for the noncredit related impairments; ª A cumulative effect adjustment as of the beginning of the period of adoption to reclassify the noncredit component of a previously recognized OTTI from Retained earnings (deficit) to AOCI; and ª Additional interim disclosures for debt and equity securities regarding types of securities held, unrealized losses, and OTTIs. These provisions, as included in ASC Topic 320, were adopted by the Company on April 1, 2009. As a result of implementation, the Company recognized a cumulative effect of change in accounting principle of $309.8 after considering the effects of DAC and income taxes of $(141.3) and $48.6, respectively, as an increase to April 1, 2009 Retained earnings (deficit) with a corresponding decrease to AOCI, with no overall change to shareholder's equity. See the Investments note to these Financial Statements for further information on the Company's OTTIs, including additional required disclosures. Disclosures about Derivative Instruments and Hedging Activities In March 2008, the FASB issued new guidance on disclosures about derivative instruments and hedging activities, included in ASC Topic 815, “Derivatives and Hedging”, which requires enhanced disclosures about objectives and strategies for using derivatives, fair value amounts of, and gains and losses on, derivative instruments, and credit-risk-related contingent features in derivative agreements, including: ª How and why derivative instruments are used; 28 ING USA Annuity and Life Insurance Company (A wholly owned subsidiary of Lion Connecticut Holdings Inc.) Notes to Financial Statements (Dollar amounts in millions, unless otherwise stated) ª How derivative instruments and related hedged items are accounted for; and ª How derivative instruments and related hedged items affect an entity's financial statements. These provisions, as included in ASC Topic 815, were adopted by the Company on January 1, 2009, and are included in the “Derivative Financial Instruments” section above and the Fair Value Measurements note to these Financial Statements. As the pronouncement only pertains to additional disclosure, the adoption had no effect on the Company's financial condition, results of operations, or cash flows. Accounting for Transfers of Financial Assets In December 2009, the FASB issued ASU 2009-16 “Transfers and Servicing (ASC Topic 860): Accounting for Transfers of Financial Assets” (“ASU 2009-16”), which eliminates the QSPE concept and requires a transferor of financial assets to: ª Consider the transferor's continuing involvement in assets, limiting the circumstances in which a financial asset should be derecognized when the transferor has not transferred the entire asset to an entity that is not consolidated; ª Account for the transfer as a sale only if an entity transfers an entire financial asset and surrenders control, unless the transfer meets the conditions for a participating interest; and ª Recognize and initially measure at fair value all assets obtained and liabilities incurred as a result of a transfer of financial assets accounted for as a sale. The provisions of ASU 2009-16 were adopted on January 1, 2010. The Company determined, however, that there was no effect on the Company's financial condition, results of operations, or cash flows upon adoption, as the Company did not have any QSPEs under previous U.S. GAAP, and the requirements for sale accounting treatment are consistent with those previously applied by the Company. Business Combinations Disclosure of Supplementary Pro Forma Information for Business Combinations In December 2010, the FASB issued ASU 2010-29, “Business Combinations (ASC Topic 805): Disclosure of Supplementary Pro Forma Information for Business Combinations” (“ASU 2010-29”), which clarifies that if an entity presents comparative financial statements, it should disclose revenue and earnings of the combined entity as though the business combination that occurred during the current year had occurred as of the beginning of the comparable prior annual reporting period. Also, ASU 2010-29 expands the supplemental pro forma disclosures under Topic 805 to include a description of the nature and amount of material, nonrecurring pro forma adjustments directly attributable to the business combination included in the pro forma revenue and earnings. The provisions of ASU 2010-29 were adopted by the Company on January 1, 2011 for business combinations occurring on or after that date. The Company determined, however, that there was no effect on the Company's financial condition, results of operations, cash flows, or disclosures for the year ended December 31, 2011, as there were no business combinations during the period. Fair Value Improving Disclosures about Fair Value Measurements In January 2010, the FASB issued ASU 2010-06, “Fair Value Measurements and Disclosure (ASC Topic 820): Improving Disclosures about Fair Value Measurements,” (“ASU 2010-06”), which requires several new disclosures, as well as clarification to existing disclosures, as follows: ª Significant transfers in and out of Level 1 and Level 2 fair value measurements and the reason for the transfers; ª Purchases, sales, issuances, and settlement, in the Level 3 fair value measurements reconciliation on a gross basis; ª Fair value measurement disclosures for each class of assets and liabilities (i.e., disaggregated); and ª Valuation techniques and inputs for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 fair value measurements. 29 ING USA Annuity and Life Insurance Company (A wholly owned subsidiary of Lion Connecticut Holdings Inc.) Notes to Financial Statements (Dollar amounts in millions, unless otherwise stated) The provisions of ASU 2010-06 were adopted by the Company on January 1, 2010, except for the disclosures related to the Level 3 reconciliation, which were adopted by the Company on January 1, 2011. The disclosures required by ASU 2010-06 are included in the Financial Instruments note to these Financial Statements. As the pronouncement only pertains to additional disclosure, the adoption had no effect on the Company's financial condition, results of operations, or cash flows. Measuring the Fair Value of Certain Alternative Investments In September 2009, the FASB issued ASU 2009-12, “Fair Value Measurements and Disclosures (ASC Topic 820): Investments in Certain Entities That Calculate Net Asset Value per Share (or Its Equivalent)” (“ASU 2009-12”), which allows the use of net asset value to estimate the fair value of certain alternative investments, such as interests in hedge funds, private equity funds, real estate funds, venture capital funds, offshore fund vehicles, and funds of funds. In addition, ASU 2009-12 requires disclosures about the attributes of such investments. The provisions of ASU 2009-12 were adopted by the Company on December 31, 2009. The Company determined, however, that there was no effect on the Company's financial condition, results of operations, or cash flows upon adoption, as its guidance is consistent with that previously applied by the Company. The disclosure provisions required by ASU 2009-12 are presented in the Investments note to these Financial Statements. Interim Disclosures about Fair Value of Financial Instruments In April 2009, the FASB issued new guidance on interim disclosures about fair value of financial instruments, included in ASC Topic 825, “Financial Instruments”, which requires that the fair value of financial instruments be disclosed in an entity's interim financial statements, as well as in annual financial statements. The provisions included in ASC Topic 825 also require that fair value information be presented with the related carrying value and that the method and significant assumptions used to estimate fair value, as well as changes in method and significant assumptions, be disclosed. These provisions, as included in ASC Topic 825, were adopted by the Company on April 1, 2009, and are presented in the Fair Value Measurements note to these Financial Statements. The adoption had no effect on the Company's financial condition, results of operations, or cash flows, as the pronouncement only pertains to additional disclosure. Other Pronouncements Presentation of Comprehensive Income In June 2011, the FASB issued ASU 2011-05, “Comprehensive Income (ASC Topic 220): Presentation of Comprehensive Income” (“ASU 2011-05”), which states that an entity has the option to present total comprehensive income and the components of net income and other comprehensive income either in a single, continuous statement of comprehensive income or in two separate, consecutive statements. In December 2011, the FASB issued ASU 2011-12, which defers the ASU 2011-05 requirements to present, on the face of the financial statements, the effects of reclassification out of AOCI on the components of net income and other comprehensive income. The Company early adopted provisions of ASU 2011-05 and ASU 2010-12 as of December 31, 2011, and applied the provisions retrospectively. The Statement of Comprehensive Income, with corresponding revisions to the Statements of Changes in Shareholder's Equity, is included in the Financial Statements. In addition, the required disclosures are included in the AOCI note to these Financial Statements. Consolidation Analysis of Investments Held through Separate Accounts In April 2010, the FASB issued ASU 2010-15, “Financial Services - Insurance (ASC Topic 944): How Investments Held through Separate Accounts Affect an Insurer's Consolidation Analysis of Those Investments” (“ASU 2010-15”), which clarifies that an insurance entity generally should not consider any separate account interests in an investment held for the benefit of policyholders to be the insurer's interests, and should not combine those separate account interests with its general account interest in the same investment when assessing the investment for consolidation. The provisions of ASU 2010-15 were adopted by the Company on January 1, 2011; however, the Company determined that there was no effect on its financial condition, results of operations, or cash flows upon adoption, as the guidance is consistent with that previously applied by the Company. 30 ING USA Annuity and Life Insurance Company (A wholly owned subsidiary of Lion Connecticut Holdings Inc.) Notes to Financial Statements (Dollar amounts in millions, unless otherwise stated) Subsequent Events In May 2009, the FASB issued new guidance on subsequent events, included in ASC Topic 855, “Subsequent Events,” which establishes: ª The period after the balance sheet date during which an entity should evaluate events or transactions for potential recognition or disclosure in the financial statements; ª The circumstances under which an entity should recognize such events or transactions in its financial statements; and ª Disclosures regarding such events or transactions and the date through which an entity has evaluated subsequent events. These provisions, as included in ASC Topic 855, were adopted by the Company on June 30, 2009. In addition, in February 2010, the FASB issued ASU 2010-09, “Subsequent Events (Topic 855): Amendments to Certain Recognition and Disclosure Requirements”, which clarifies that a Securities and Exchange Commission (“SEC”) filer should evaluate subsequent events through the date the financial statements are issued and eliminates the requirement for an SEC filer to disclose that date, effective upon issuance. The Company determined that there was no effect on the Company's financial condition, results of operations, or cash flows upon adoption, as the guidance is consistent with that previously applied by the Company. Future Adoption of Accounting Pronouncements Disclosures about Offsetting Assets & Liabilities In December 2011, the FASB issued ASU 2011-11, “Balance Sheet (ASC Topic 210): Disclosures about Offsetting Assets and Liabilities” (“ASU 2011-11”), which requires an entity to disclose both gross and net information about instruments and transactions eligible for offset in the statement of financial position, as well as instruments and transactions subject to an agreement similar to a master netting arrangement. In addition, the standard requires disclosure of collateral received and posted in connection with master netting agreements or similar arrangements. The provisions of ASU 2011-11 are effective, retrospectively, for annual reporting periods beginning on or after January 1, 2013, and interim periods within those annual reporting periods. The Company is currently in the process of determining the disclosure impact of adoption of the provisions of ASU 2011-11. Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and International Financial Reporting Standards (“IFRSs”) In May 2011, the FASB issued ASU 2011-04, “Fair Value Measurement (ASC Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs” (“ASU 2011-04”), which includes the following amendments: ª The concepts of highest and best use and valuation premise are relevant only when measuring the fair value of nonfinancial assets; ª The requirements for measuring the fair value of equity instruments are consistent with those for measuring liabilities; ª An entity is permitted to measure the fair value of financial instruments managed within a portfolio at the price that would be received to sell or transfer a net position for a particular risk; and ª The application of premiums and discounts in a fair value measurement is related to the unit of account for the asset or liability. ASU 2011-04 also requires additional disclosures, including use of a nonfinancial asset in a way that differs from its highest and best use, categorization by level for items in which fair value is required to be disclosed, and further information regarding Level 3 fair value measurements. The provisions of ASU 2011-04 are effective during interim or annual periods beginning after December 15, 2011, and should be applied prospectively. As the pronouncement only pertains to additional disclosures, the adoption had no effect on the Company's financial condition, results of operations or cash flows. 31 ING USA Annuity and Life Insurance Company (A wholly owned subsidiary of Lion Connecticut Holdings Inc.) Notes to Financial Statements (Dollar amounts in millions, unless otherwise stated) Reconsideration of Effective Control for Repurchase Agreements In April 2011, the FASB issued ASU 2011-03, “Transfers and Servicing (ASC Topic 860): Reconsideration of Effective Control for Repurchase Agreements” (“ASU 2011-03”), which removes from the assessment of effective control (1) the criterion requiring the transferor to have the ability to repurchase or redeem the financial assets on substantially the agreed terms, and (2) the collateral maintenance implementation guidance related to that criterion. The provisions of ASU 2011-03 are effective for the first interim or annual period beginning on or after December 15, 2011, and should be applied prospectively. The Company determined, however, that there was no effect on the Company's financial condition, results of operations or cash flows, as the policy is consistent with that previously applied by the Company. 32 ING USA Annuity and Life Insurance Company (A wholly owned subsidiary of Lion Connecticut Holdings Inc.) Notes to Financial Statements (Dollar amounts in millions, unless otherwise stated) 2. Investments Fixed Maturities and Equity Securities Available-for-sale and fair value option fixed maturities and equity securities were as follows as of December 31, 2011. Amortized Cost Gross Unrealized Capital Gains Gross Unrealized Capital Losses Embedded Derivatives Fair Value OTTI Fixed maturities: U.S. Treasuries $ 1,692.9 $ 92.9 $ — $ — $ 1,785.8 $ — U.S. government agencies and authorities 19.9 3.8 — — 23.7 — State, municipalities, and political subdivisions 98.9 6.8 0.9 — 104.8 — U.S. corporate securities: Public utilities 1,916.4 188.4 9.7 — 2,095.1 — Other corporate securities 7,611.3 596.1 31.7 — 8,175.7 — Total U.S. corporate securities 9,527.7 784.5 41.4 — 10,270.8 — Foreign securities (1) : Government 349.0 26.7 5.4 — 370.3 — Other 4,939.4 336.8 64.4 — 5,211.8 0.1 Total foreign securities 5,288.4 363.5 69.8 — 5,582.1 0.1 Residential mortgage-backed securities: Agency 1,354.6 186.9 2.4 46.4 1,585.5 0.3 Non-Agency 735.4 58.3 88.5 15.1 720.3 75.7 Total Residential mortgage-backed securities 2,090.0 245.2 90.9 61.5 2,305.8 76.0 Commercial mortgage-backed securities 1,910.3 118.0 26.4 — 2,001.9 1.9 Other asset-backed securities 734.3 15.4 69.6 (6.5) 673.6 — Total fixed maturities, including securities pledged 21,362.4 1,630.1 299.0 55.0 22,748.5 78.0 Less: securities pledged 965.0 49.8 2.0 — 1,012.8 — Total fixed maturities 20,397.4 1,580.3 297.0 55.0 21,735.7 78.0 Equity securities 26.7 1.8 0.8 — 27.7 — Total investments $ 20,424.1 $ 1,582.1 $ 297.8 $ 55.0 $ 21,763.4 $ 78.0 (1) Primarily U.S. dollar denominated. (2) Represents other-than-temporary impairments ("OTTI") reported as a component of Other comprehensive income. (3) Embedded derivatives within fixed maturity securities are reported with the host investment. The changes in fair value of embedded derivatives are reported in Other net realized capital gains (losses) in the Statements of Operations. 33 ING USA Annuity and Life Insurance Company (A wholly owned subsidiary of Lion Connecticut Holdings Inc.) Notes to Financial Statements (Dollar amounts in millions, unless otherwise stated) Available-for-sale and fair value option fixed maturities and equity securities were as follows as of December 31, 2010. Amortized Cost Gross Unrealized Capital Gains Gross Unrealized Capital Losses Derivatives Embedded Fair Value OTTI Fixed maturities: U.S. Treasuries $ 1,595.7 $ 19.4 $ 2.4 $ — $ 1,612.7 $ — U.S. government agencies and authorities 24.2 0.3 0.2 — 24.3 — State, municipalities, and political subdivisions 126.5 3.6 11.6 — 118.5 — U.S. corporate securities: Public utilities 1,609.6 83.9 19.8 — 1,673.7 — Other corporate securities 7,433.9 367.2 62.1 — 7,739.0 0.3 Total U.S. corporate securities 9,043.5 451.1 81.9 — 9,412.7 0.3 Foreign securities (1) : Government 474.6 39.0 4.3 — 509.3 — Other 4,742.9 216.7 70.0 — 4,889.6 0.1 Total foreign securities 5,217.5 255.7 74.3 — 5,398.9 0.1 Residential mortgage-backed securities: Agency 1,113.1 185.6 6.0 41.6 1,334.3 — Non-Agency 915.6 55.2 92.5 13.7 892.0 67.2 Total Residential mortgage-backed securities 2,028.7 240.8 98.5 55.3 2,226.3 67.2 Commercial mortgage-backed securities 2,112.2 125.8 39.1 — 2,198.9 7.3 Other asset-backed securities 1,213.9 17.8 124.1 (4.6) 1,103.0 32.1 Total fixed maturities, including securities pledged 21,362.2 1,114.5 432.1 50.7 22,095.3 107.0 Less: securities pledged 886.6 17.5 14.7 — 889.4 — Total fixed maturities 20,475.6 1,097.0 417.4 50.7 21,205.9 107.0 Equity securities 59.2 6.9 — — 66.1 — Total investments $ 20,534.8 $ 1,103.9 $ 417.4 $ 50.7 $ 21,272.0 $ 107.0 (1) Primarily U.S. dollar denominated. (2) Represents other-than-temporary impairments ("OTTI") reported as a component of Other comprehensive income. (3) Embedded derivatives within fixed maturity securities are reported with the host investment. The changes in fair value of embedded derivatives are reported in Other net realized capital gains (losses) in the Statements of Operations. 34 ING USA Annuity and Life Insurance Company (A wholly owned subsidiary of Lion Connecticut Holdings Inc.) Notes to Financial Statements (Dollar amounts in millions, unless otherwise stated) The fair value and amortized cost of total fixed maturities, including securities pledged, as of December 31, 2011, are shown below by contractual maturity. Actual maturities may differ from contractual maturities as securities may be restructured, called, or prepaid. Mortgage-backed securities and other ABS are shown separately because they are not due at a single maturity date. Amortized Cost Fair Value Due to mature: One year or less $ 1,444.7 $ 1,472.2 After one year through five years 5,479.9 5,669.9 After five years through ten years 5,987.4 6,390.4 After ten years 3,715.8 4,234.7 Mortgage-backed securities 4,000.3 4,307.7 Other asset-backed securities 734.3 673.6 Fixed maturities, including securities pledged $ 21,362.4 $ 22,748.5 The Company did not have any investments in a single issuer, other than obligations of the U.S. government and government agencies and the Dutch State loan obligation, with a carrying value in excess of 10% of the Company's Shareholder's equity at December 31, 2011 and 2010. At December 31, 2011 and 2010, fixed maturities with fair values of $12.2 and $12.4, respectively, were on deposit as required by regulatory authorities. The Company invests in various categories of collateralized mortgage obligations (“CMOs”), including CMOs that are not agency-backed, that are subject to different degrees of risk from changes in interest rates and defaults. The principal risks inherent in holding CMOs are prepayment and extension risks related to dramatic decreases and increases in interest rates resulting in the prepayment of principal from the underlying mortgages, either earlier or later than originally anticipated. At December 31, 2011 and 2010, approximately 28.3% and 22.3%, respectively, of the Company's CMO holdings were invested in those types of CMOs such as interest-only or principal-only strips, which are subject to more prepayment and extension risk than traditional CMOs. Certain CMOs, primarily interest-only and principal-only strips are accounted for as hybrid instruments and valued at fair value with changes in fair value reported in Other net realized gains (losses) in the Statements of Operations. Transfer of Alt-A RMBS Participation Interest and Related Loan to Dutch State On January 26, 2009, ING announced it reached an agreement, for itself and on behalf of certain ING affiliates including the Company, with the Dutch State on an Illiquid Assets Back-Up Facility covering 80% of ING's Alt-A RMBS. Refer to the Related Party Transactions note to these Financial Statements for further details of these agreements. Variable Interest Entities The Company holds certain VIEs for investment purposes. VIEs may be in the form of private placement securities, structured securities, securitization transactions, or limited partnerships. The Company has reviewed each of its holdings and determined that consolidation of these investments in the Company's financial statements is not required, as the Company is not the primary beneficiary, because the Company does not have both the power to direct the activities that most significantly impact the entity's economic performance and the obligation or right to potentially significant losses or benefits, for any of its investments in VIEs. The Company provided no non-contractual financial support and its carrying value represents the Company's exposure to loss. The carrying value of collateralized loan obligations (“CLOs”) of $3.5 and $2.7 at December 31, 2011 and 2010, respectively, is included in Limited partnerships/corporations on the Balance Sheets. Income and losses recognized on these investments are reported in Net investment income on the Statements of Operations. 35 ING USA Annuity and Life Insurance Company (A wholly owned subsidiary of Lion Connecticut Holdings Inc.) Notes to Financial Statements (Dollar amounts in millions, unless otherwise stated) Securitizations The Company invests in various tranches of securitization entities, including RMBS, CMBS and ABS. Some RMBS investments are in various senior level tranches of mortgage securitizations issued and guaranteed by Fannie Mae, Freddie Mac, or a similar government-sponsored entity, typically referred to as “agency pass-through” investments. These securitizations pool residential mortgages and pass through the principal and interest to investors based on the terms of each tranche or portion of the total pool. Investments held by the Company in non-agency RMBS and CMBS also include interest- only, principal-only, and inverse floating securities. Through its investments, the Company is not obligated to provide any financial or other support to these entities. Each of the RMBS, CMBS, and ABS entities described above are thinly capitalized by design, and considered VIEs under ASC 810-10-25 as amended by ASU 2009-17. As discussed above, the Company's involvement with these entities is limited to that of a passive investor. The Company has no unilateral right to appoint or remove the servicer, special servicer, or investment manager, which are generally viewed to have the power to direct the activities that most significantly impact the securitization entities' economic performance, in any of these entities, nor does the Company function in any of these roles. The Company through its investments or other arrangements does not have the obligation to absorb losses or the right to receive benefits from the entity that could potentially be significant to the entity. Therefore, the Company is not the primary beneficiary and will not consolidate any of the RMBS, CMBS, and ABS entities in which it holds investments. These investments are accounted for as investments as described in the Business, Basis of Presentation and Significant Accounting Policies note to these Financial Statements. Fixed Maturity Securities Credit Quality - Ratings The Securities Valuation Office ("SVO") of the National Association of Insurance Commissioners (“NAIC”) evaluates the fixed maturity security investments of insurers for regulatory reporting and capital assessment purposes and assigns securities to one of six credit quality categories called “NAIC designations.” An internally developed rating is used as permitted by the NAIC, if no rating is available. The NAIC designations are generally similar to the credit quality designations of a Nationally Recognized Statistical Rating Organization (“NRSRO”) for marketable fixed maturity securities, called “rating agency designations,” except for certain structured securities as described below. NAIC designations of "1," highest quality, and "2," high quality, include fixed maturity securities generally considered investment grade (“IG”) by such rating organizations. NAIC designations 3 through 6 include fixed maturity securities generally considered below investment grade (“BIG”) by such rating organizations. The NAIC adopted revised designation methodologies for non-agency RMBS, including RMBS backed by subprime mortgage loans reported within ABS, that became effective December 31, 2009 and for CMBS that became effective December 31, 2010. The NAIC's objective with the revised designation methodologies for these structured securities was to increase the accuracy in assessing expected losses, and to use the improved assessment to determine a more appropriate capital requirement for such structured securities. The revised methodologies reduce regulatory reliance on rating agencies and allow for greater regulatory input into the assumptions used to estimate expected losses from such structured securities. As a result of time lags between the funding of investments, the finalization of legal documents and the completion of the SVO filing process, the fixed maturity portfolio generally includes securities that have not yet been rated by the SVO as of each balance sheet date, such as private placements. Pending receipt of SVO ratings, the categorization of these securities by NAIC designation is based on the expected ratings indicated by internal analysis. Information about the Company's fixed maturity securities holdings, including securities pledged, by NAIC designations is set forth in the following tables. Corresponding rating agency designation does not directly translate to NAIC designation, but represents the Company's best estimate of comparable ratings from rating agencies, including Moody's, S&P, and Fitch. If no rating is available from a rating agency, then an internally developed rating is used. 36 ING USA Annuity and Life Insurance Company (A wholly owned subsidiary of Lion Connecticut Holdings Inc.) Notes to Financial Statements (Dollar amounts in millions, unless otherwise stated) It is management's objective that the portfolio of fixed maturities be of high quality and be well diversified by market sector. The fixed maturities in the Company's portfolio are generally rated by external rating agencies and, if not externally rated, are rated by the Company on a basis believed to be similar to that used by the rating agencies. Ratings are derived from three NRSRO ratings and are applied as follows based on the number of agency rating received: ª when three ratings are received then the middle rating is applied; ª when two ratings are received then the lower rating is applied; ª when a single rating is received, the NRSRO rating is applied; ª and, when ratings are unavailable then an internal rating is applied. Unrealized Capital Losses Unrealized capital losses (including noncredit impairments) in fixed maturities, including securities pledged to creditors, for IG and BIG securities by duration, based on NAIC designations, were as follows at December 31, 2011 and 2010. % of IG % of IG % of IG % of IG IG and BIG BIG and BIG IG and BIG BIG and BIG Six months or less below amortized cost $ 40.0 13.4% $ 10.9 3.6% $ 124.6 28.8% $ 12.4 2.9% More than six months and twelve months or less below amortized cost 38.3 12.8% 4.0 1.3% 2.2 0.5% 0.1 —% More than twelve months below amortized cost 136.5 45.7% 69.3 23.2% 167.5 38.8% 125.3 29.0% Total unrealized capital loss $ 214.8 71.9% $ 84.2 28.1% $ 294.3 68.1% $ 137.8 31.9% Unrealized capital losses (including noncredit impairments) in fixed maturities, including securities pledged to creditors, for securities rated BBB and above (Investment Grade (“IG”)) and securities rated BB and below (Below Investment Grade (“BIG”)) by duration, based on NRSRO ratings, were as follows at December 31, 2011 and 2010. % of IG % of IG % of IG % of IG IG and BIG BIG and BIG IG and BIG BIG and BIG Six months or less below amortized cost $ 40.3 13.5% $ 10.6 3.5% $ 125.0 29.0% $ 12.0 2.8% More than six months and twelve months or less below amortized cost 26.9 9.0% 15.4 5.2% 2.2 0.5% 0.1 —% More than twelve months below amortized cost 69.8 23.3% 136.0 45.5% 97.8 22.6% 195.0 45.1% Total unrealized capital loss $ 137.0 45.8% $ 162.0 54.2% $ 225.0 52.1% $ 207.1 47.9% 37 ING USA Annuity and Life Insurance Company (A wholly owned subsidiary of Lion Connecticut Holdings Inc.) Notes to Financial Statements (Dollar amounts in millions, unless otherwise stated) Unrealized capital losses (including noncredit impairments), along with the fair value of fixed maturities, including securities pledged to creditors, by market sector and duration were as follows at December 31, 2011 and 2010. Six Months or Less Below Amortized Cost More Than Six Months and Twelve Months or Less Below Amortized Cost More Than Twelve Months Below Amortized Cost Total Fair Value Unrealized Capital Loss Fair Value Unrealized Capital Loss Fair Value Unrealized Capital Loss Fair Value Unrealized Capital Loss U.S. Treasuries — U.S. government agencies and authorities — U.S. corporate, state, and municipalities 798.9 17.6 97.6 4.1 208.0 20.6 1,104.5 42.3 Foreign 476.5 30.2 51.1 5.0 339.5 34.6 867.1 69.8 Residential mortgage- backed 74.6 0.9 188.2 5.7 305.6 84.3 568.4 90.9 Commercial mortgage- backed 155.1 1.9 234.7 17.9 35.7 6.6 425.5 26.4 Other asset-backed 42.6 0.3 26.5 9.6 142.1 59.7 211.2 69.6 Total 1,547.7 50.9 598.1 42.3 1,030.9 205.8 3,176.7 299.0 U.S. Treasuries 677.8 2.4 — 677.8 2.4 U.S. government agencies and authorities 18.1 0.2 — 18.1 0.2 U.S. corporate, state, and municipalities 2,494.7 73.0 37.1 1.0 258.9 19.5 2,790.7 93.5 Foreign 1,277.5 52.8 35.8 1.1 195.4 20.4 1,508.7 74.3 Residential mortgage- backed 472.6 7.2 1.0 0.1 336.5 91.2 810.1 98.5 Commercial mortgage- backed 22.6 0.4 4.3 0.1 390.2 38.6 417.1 39.1 Other asset-backed 133.5 1.0 8.7 — 441.6 123.1 583.8 124.1 Total 5,096.8 137.0 86.9 2.3 1,622.6 292.8 6,806.3 432.1 Of the unrealized capital losses aged more than twelve months, the average market value of the related fixed maturities was 83.4% of the average book value as of December 31, 2011. 38 ING USA Annuity and Life Insurance Company (A wholly owned subsidiary of Lion Connecticut Holdings Inc.) Notes to Financial Statements (Dollar amounts in millions, unless otherwise stated) Unrealized capital losses (including noncredit impairments) in fixed maturities, including securities pledged to creditors, for instances in which fair value declined below amortized cost by greater than or less than 20% for consecutive periods as indicated in the tables below, were as follows for December 31, 2011 and 2010. Amortized Cost Unrealized Capital Loss Number of Securities < 20% > 20% < 20% > 20% < 20% > 20% Six months or less below amortized cost $ 1,638.7 $ 178.0 $ 52.5 $ 52.5 271 49 More than six months and twelve months or less below amortized cost 645.4 57.1 38.0 17.3 67 22 More than twelve months below amortized cost 735.1 221.4 47.0 91.7 126 80 Total $ 3,019.2 $ 456.5 $ 137.5 $ 161.5 464 151 Six months or less below amortized cost $ 5,650.7 $ 49.3 $ 172.3 $ 13.2 585 14 More than six months and twelve months or less below amortized cost 289.5 18.9 15.9 4.8 46 3 More than twelve months below amortized cost 688.7 541.3 40.6 185.3 95 137 Total $ 6,628.9 $ 609.5 $ 228.8 $ 203.3 726 154 Unrealized capital losses (including noncredit impairments) in fixed maturities, including securities pledged to creditors, by market sector for instances in which fair value declined below amortized cost by greater than or less than 20% for consecutive periods as indicated in the tables below, were as follows for December 31, 2011 and 2010. 39 ING USA Annuity and Life Insurance Company (A wholly owned subsidiary of Lion Connecticut Holdings Inc.) Notes to Financial Statements (Dollar amounts in millions, unless otherwise stated) Amortized Cost Unrealized Capital Loss Number of Securities < 20% > 20% < 20% > 20% < 20% > 20% U.S. Treasuries $ — $ — $ — $ — — — U.S. government agencies and authorities — U.S. corporate, state and municipalities 1,112.3 34.5 32.4 9.9 137 5 Foreign 850.6 86.3 41.7 28.1 131 12 Residential mortgage-backed 500.9 158.4 31.7 59.2 98 89 Commercial mortgage-backed 446.3 5.6 25.1 1.3 24 1 Other asset-backed 109.1 171.7 6.6 63.0 74 44 Total $ 3,019.2 $ 456.5 $ 137.5 $ 161.5 464 151 U.S. Treasuries $ 680.2 $ — $ 2.4 $ — 2 — U.S. government agencies and authorities 18.3 — 0.2 — 2 — U.S. corporate, state and municipalities 2,850.0 34.2 84.1 9.4 279 6 Foreign 1,563.7 19.3 69.2 5.1 142 7 Residential mortgage-backed 636.6 272.0 22.1 76.4 121 77 Commercial mortgage-backed 418.6 37.6 22.1 17.0 27 9 Other asset-backed 461.5 246.4 28.7 95.4 153 55 Total $ 6,628.9 $ 609.5 $ 228.8 $ 203.3 726 154 At December 31, 2011, the Company held no fixed maturity with an unrealized capital loss in excess of $10.0. At December 31, 2010, the Company held 1 fixed maturity with an unrealized capital loss in excess of $10.0. The unrealized capital loss on this fixed maturity equaled $17.8, or 4.1% of the total unrealized losses, as of December 31, 2010. All investments with fair values less than amortized cost are included in the Company's other-than-temporary impairment analysis, and impairments were recognized as disclosed in OTTI, which follows this section. After detailed impairment analysis was completed, management determined that the remaining investments in an unrealized loss position were not other-than- temporarily impaired, and therefore no further other-than-temporary impairment was necessary. 40 ING USA Annuity and Life Insurance Company (A wholly owned subsidiary of Lion Connecticut Holdings Inc.) Notes to Financial Statements (Dollar amounts in millions, unless otherwise stated) Other-Than-Temporary Impairments The following tables identify the Company's credit-related and intent-related impairments included in the Statements of Operations, excluding noncredit impairments included in AOCI, by type for the years ended December 31, 2011, 2010, and Impairment No. of Securities Impairment No. of Securities Impairment No. of Securities U.S. Treasuries $ — — $ — — $ 114.7 10 U.S. corporate 9.5 17 4.8 19 55.2 55 Foreign 27.2 52 30.7 23 31.1 45 Residential mortgage-backed 12.3 65 24.5 67 78.6 84 Commercial mortgage-backed 49.7 14 23.2 7 70.9 5 Other asset-backed 74.8 60 104.6 54 114.5 44 Equity — — — * 1 3.3 5 Public utilities — — 0.3 5 — — Mortgage loans on real estate 6.9 5 6.3 5 20.9 8 Limited partnerships — 0.4 1 Total $ 180.4 213 $ 194.4 181 $ 489.6 257 * Less than $0.1. (1) Primary U.S. dollar denominated. The above tables include $27.6, $95.5, and $171.2, for the years ended December 31, 2011, 2010, and 2009, respectively, in other-than-temporary write-downs related to credit impairments, which are recognized in earnings. The remaining $152.8, $98.9, and $318.4, in write-downs for the years ended December 31, 2011, 2010, and 2009, respectively, are related to intent impairments. The following tables summarize these intent impairments, which are also recognized in earnings, by type for the years ended December 31, 2011, 2010, and 2009. Impairment No. of Securities Impairment No. of Securities Impairment No. of Securities U.S. Treasuries $ — — $ — — $ 114.7 10 U.S. Corporate 9.5 16 3.8 18 45.9 41 Foreign 24.1 48 12.8 18 25.6 41 Residential mortgage-backed 1.8 8 6.1 11 2.9 1 Commercial mortgage-backed 45.5 14 3.9 2 70.9 5 Other asset-backed 71.9 59 72.0 35 58.4 13 Public utilities — — 0.3 5 — — Total $ 152.8 145 $ 98.9 89 $ 318.4 111 (1) Primarily U.S. dollar denominated. 41 ING USA Annuity and Life Insurance Company (A wholly owned subsidiary of Lion Connecticut Holdings Inc.) Notes to Financial Statements (Dollar amounts in millions, unless otherwise stated) The Company may sell securities during the period in which fair value has declined below amortized cost for fixed maturities or cost for equity securities. In certain situations, new factors, including changes in the business environment, can change the Company's previous intent to continue holding a security. The fair value of fixed maturities with other-than-temporary impairments as of December 31, 2011, 2010, and 2009 was $2.1 billion, $2.3 billion, and $2.4 billion, respectively. The following tables identify the amount of credit impairments on fixed maturities for the years ended December 31, 2011, 2010, and 2009, for which a portion of the OTTI was recognized in AOCI, and the corresponding changes in such amounts. Balance at January 1 $ 118.2 $ 123.3 $ — Implementation of OTTI guidance included in ASC Topic 320 — — 92.7 Additional credit impairments: On securities not previously impaired 5.0 20.0 21.7 On securities previously impaired 6.7 23.4 13.8 Reductions: Intent Impairments (3.4) (7.1) — Securities sold, matured, prepaid or paid down (62.4) (41.4) (4.9) Balance at December 31 $ 64.1 $ 118.2 $ 123.3 (1) Represents credit losses remaining in Retained earnings related to the adoption of new guidance on OTTI, included in ASC Topic 320, on April 1, 2009. Net Investment Income Sources of Net investment income were as follows for the years ended December 31, 2011, 2010, and 2009. Fixed maturities $ 1,242.5 $ 1,182.2 $ 1,240.9 Equity securities, available-for-sale 3.7 4.5 19.1 Mortgage loans on real estate 174.9 180.8 198.7 Real estate — (3.3) — Policy loans 6.6 7.2 7.6 Short-term investments and cash equivalents 2.0 4.1 5.6 Limited partnerships 17.1 20.0 (10.1) Other 21.3 14.0 10.8 Gross investment income 1,468.1 1,409.5 1,472.6 Less: investment expenses 58.8 53.1 60.2 Net investment income $ 1,409.3 $ 1,356.4 $ 1,412.4 42 ING USA Annuity and Life Insurance Company (A wholly owned subsidiary of Lion Connecticut Holdings Inc.) Notes to Financial Statements (Dollar amounts in millions, unless otherwise stated) Net Realized Capital Gains (Losses) Net realized capital gains (losses) are comprised of the difference between the amortized cost of investments and proceeds from sale, and redemption, as well as losses incurred due to credit-related and intent-related other-than-temporary impairment of investments and changes in fair value of fixed maturities accounted for using the fair value option and derivatives. The cost of the investments on disposal is generally determined based on first-in-first-out (“FIFO”) methodology. Net realized capital gains (losses) on investments were as follows for the years ended December 31, 2011, 2010, and 2009. Fixed maturities, available-for-sale, including securities pledged $ 33.7 $ 11.8 $ (298.0) Fixed maturities at fair value using the fair value option (34.4) (14.6) 117.6 Equity securities, available-for-sale (0.2) 1.9 6.4 Derivatives 744.4 (807.9) (2,249.3) Embedded Derivatives - fixed maturities 4.3 12.3 (57.8) Embedded Derivatives - product guarantees (1,699.1) (111.9) 1,128.5 Other investments (5.7) (9.2) (15.9) Net realized capital gains (losses) $ (957.0) $ (917.6) $ (1,368.5) After-tax net realized capital losses $ (513.1) $ (660.6) $ (854.0) Proceeds from the sale of fixed maturities and equity securities and the related gross realized gains and losses were as follows for the periods ended December 31, 2011, 2010, and 2009. Proceeds on sales $ 3,821.9 $ 6,211.7 $ 5,202.4 Gross gains 238.0 243.1 173.3 Gross losses 33.7 37.4 98.3 43 ING USA Annuity and Life Insurance Company (A wholly owned subsidiary of Lion Connecticut Holdings Inc.) Notes to Financial Statements (Dollar amounts in millions, unless otherwise stated) 3. Financial Instruments The following tables present the Company's hierarchy for its assets and liabilities measured at fair value on a recurring basis as of December 31, 2011 and 2010. Level 1 Level 2 Level 3 Total Assets: Fixed maturities including securities pledged: U.S. Treasuries $ 1,778.0 $ 7.8 $ — $ 1,785.8 U.S government agencies and authorities — 23.7 — 23.7 U.S. corporate, state and municipalities — 10,251.1 124.5 10,375.6 Foreign — 5,525.2 56.9 5,582.1 Residential mortgage-backed securities — 2,245.1 60.7 2,305.8 Commercial mortgage-backed securities — 2,001.9 — 2,001.9 Other asset-backed securities — 600.8 72.8 673.6 Equity securities, available-for-sale 11.4 — 16.3 27.7 Derivatives: Interest rate contracts 4.0 1,534.4 — 1,538.4 Foreign exchange contracts — 9.7 — 9.7 Equity contracts 26.5 — 33.6 60.1 Credit contracts — 0.9 — 0.9 Cash and cash equivalents, short-term investments, and short-term investments under securities loan agreement 2,760.7 5.8 — 2,766.5 Assets held in separate accounts 39,356.9 — — 39,356.9 Total $ 43,937.5 $ 22,206.4 $ 364.8 $ 66,508.7 Liabilities: Investment contract guarantees: Fixed Indexed Annuities ("FIA") $ — $ — $ 1,282.2 $ 1,282.2 GMAB/GMWB/GMWBL — — 2,229.9 2,229.9 Embedded derivative on reinsurance — 230.9 — 230.9 Derivatives: Interest rate contracts — 520.0 — 520.0 Foreign exchange contracts — 42.4 — 42.4 Equity contracts 3.3 — 25.1 28.4 Credit contracts — 1.2 12.9 14.1 Total $ 3.3 $ 794.5 $ 3,550.1 $ 4,347.9 Guaranteed minimum accumulation benefits ("GMAB"), Guaranteed minimum withdrawal benefits ("GMWB"), Guaranteed minimum withdrawal benefits with life payouts ("GMWBL"). Level 3 net assets and liabilities accounted for (5.1)% of total net assets and liabilities measured at fair value on a recurring basis. Excluding separate accounts assets for which the policyholder bears the risk, the Level 3 net assets and liabilities in relation to total net assets and liabilities measured at fair value on a recurring basis totaled (14.0)%. 44 ING USA Annuity and Life Insurance Company (A wholly owned subsidiary of Lion Connecticut Holdings Inc.) Notes to Financial Statements (Dollar amounts in millions, unless otherwise stated) Level 1 Level 2 Level 3 Total Assets: Fixed maturities including securities pledged: U.S. Treasuries $ 1,552.3 $ 60.4 $ — $ 1,612.7 U.S government agencies and authorities — 24.3 — 24.3 U.S. corporate, state and municipalities — 9,491.1 40.1 9,531.2 Foreign — 5,389.1 9.8 5,398.9 Residential mortgage-backed securities — 2,027.7 198.6 2,226.3 Commercial mortgage-backed securities — 2,198.9 — 2,198.9 Other asset-backed securities — 458.2 644.8 1,103.0 Equity securities, available-for-sale 52.6 — 13.5 66.1 Derivatives: Interest rate contracts 2.6 105.9 12.0 120.5 Foreign exchange contracts — 5.1 — 5.1 Equity contracts 12.4 — 95.3 107.7 Credit contracts — 3.2 — 3.2 Embedded derivative on reinsurance — 20.9 — 20.9 Cash and cash equivalents, short-term investments, and short-term investments under securities loan agreement 1,155.8 — — 1,155.8 Assets held in separate accounts 44,413.3 — — 44,413.3 Total $ 47,189.0 $ 19,784.8 $ 1,014.1 $ 67,987.9 Liabilities: Investment contract guarantees: Fixed Indexed Annuities ("FIA") $ — $ — $ 1,165.5 $ 1,165.5 GMAB/GMWB/GMWBL — — 490.2 490.2 Derivatives: Interest rate contracts — 413.3 0.3 413.6 Foreign exchange contracts — 42.1 — 42.1 Equity contracts 0.8 — 16.0 16.8 Credit contracts — 0.1 14.4 14.5 Total $ 0.8 $ 455.5 $ 1,686.4 $ 2,142.7 Guaranteed minimum accumulation benefits ("GMAB"), Guaranteed minimum withdrawal benefits ("GMWB"), Guaranteed minimum withdrawal benefits with life payouts ("GMWBL"). Level 3 net assets and liabilities accounted for (1.0)% of total net assets and liabilities measured at fair value on a recurring basis. Excluding separate accounts assets for which the policyholder bears the risk, the Level 3 net assets and liabilities in relation to total net assets and liabilities measured at fair value on a recurring basis totaled (3.1)%. Transfers in and out of Level 1 and 2 There were no transfers between Levels 1 and Level 2 for the year ended December 31, 2011. 45 ING USA Annuity and Life Insurance Company (A wholly owned subsidiary of Lion Connecticut Holdings Inc.) Notes to Financial Statements (Dollar amounts in millions, unless otherwise stated) During 2010, certain U.S. Treasury securities valued by commercial pricing services where prices are derived using market observable inputs have been transferred from Level 1 to Level 2. These securities for the year ended December 31, 2010, include U.S. Treasury strips of $79.4 in which prices are modeled incorporating a variety of market observable information in their valuation techniques, including benchmark yields, broker-dealer quotes, credit quality, issuer spreads, bids, offers and other reference data. The Company's policy is to recognize transfers in and transfers out as of the beginning of the reporting period. Valuation of Financial Assets and Liabilities As described below, certain assets and liabilities are measured at estimated fair value on the Company's Balance Sheets. In addition, further disclosure of estimated fair values is included in this Financial Instruments note. The Company defines fair value as the price that would be received to sell an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date. The exit price and the transaction (or entry) price will be the same at initial recognition in many circumstances. However, in certain cases, the transaction price may not represent fair value. The fair value of a liability is based on the amount that would be paid to transfer a liability to a third-party with an equal credit standing. Fair value is required to be a market-based measurement which is determined based on a hypothetical transaction at the measurement date, from a market participant's perspective. The Company considers three broad valuation techniques when a quoted price is unavailable: (i) the market approach, (ii) the income approach and (iii) the cost approach. The Company determines the most appropriate valuation technique to use, given the instrument being measured and the availability of sufficient inputs. The Company prioritizes the inputs to fair valuation techniques and allows for the use of unobservable inputs to the extent that observable inputs are not available. The Company utilizes a number of valuation methodologies to determine the fair values of its financial assets and liabilities in conformity with the concepts of “exit price” and the fair value hierarchy as prescribed in ASC Topic 820. Valuations are obtained from third party commercial pricing services, brokers, and industry-standard, vendor-provided software that models the value based on market observable inputs. The valuations obtained from brokers and third-party commercial pricing services are non-binding. The Company reviews the assumptions and inputs used by third party commercial pricing services for each reporting period in order to determine an appropriate fair value hierarchy level. The documentation and analysis obtained from the third party commercial pricing services are reviewed by the Company, including in-depth validation procedures confirming the observability of inputs. The valuations are reviewed and validated monthly through the internal valuation committee price variance review, comparisons to internal pricing models, back testing to recent trades, or monitoring of trading volumes. All valuation methods and assumptions are validated at least quarterly to ensure the accuracy and relevance of the fair values. There were no material changes to the valuation methods or assumptions used to determine fair values during 2011 and 2010, except for the Company's use of commercial pricing services to value certain CMOs which commenced in the first quarter of 2010. Certain CMOs were previously valued using an average of broker quotes when more than one broker quote is provided. The following valuation methods and assumptions were used by the Company in estimating the reported values for the investments and derivatives described below: Fixed maturities : The fair values for the actively traded marketable bonds are determined based upon the quoted market prices and are classified as Level 1 assets. Assets in this category would primarily include certain U.S. Treasury securities. The fair values for marketable bonds without an active market are obtained through several commercial pricing services, which provide the estimated fair values. These services incorporate a variety of market observable information in their valuation techniques, including benchmark yields, broker-dealer quotes, credit quality, issuer spreads, bids, offers and other reference data and are classified as Level 2 assets. This category includes U.S. and foreign corporate bonds, ABS, U.S. agency and government guaranteed securities, CMBS, and RMBS, including certain CMO assets and subprime RMBS. During the first quarter of 2011, the market for subprime RMBS had been determined to be active, and as such, these securities are now included in Level 2 of the valuation hierarchy. 46 ING USA Annuity and Life Insurance Company (A wholly owned subsidiary of Lion Connecticut Holdings Inc.) Notes to Financial Statements (Dollar amounts in millions, unless otherwise stated) Generally, the Company does not obtain more than one vendor price from pricing services per instrument. The Company uses a hierarchy process in which prices are obtained from a primary vendor, and, if that vendor is unable to provide the price, the next vendor in the hierarchy is contacted until a price is obtained or it is determined that a price cannot be obtained from a commercial pricing service. When a price cannot be obtained from a commercial pricing service, independent broker quotes are solicited. Securities priced using independent broker quotes are classified as Level 3. Broker quotes and prices obtained from pricing services are reviewed and validated monthly through an internal valuation committee price variance review, comparisons to internal pricing models, back testing to recent trades, or monitoring of trading volumes. At December 31, 2011, $157.1 and $17.7 billion of a total of $22.7 billion in fixed maturities, including securities pledged, were valued using unadjusted broker quotes and unadjusted prices obtained from pricing services, respectively, and verified through the review process. The remaining balance in fixed maturities consisted primarily of privately placed bonds valued using a matrix-based pricing model. All prices and broker quotes obtained go through the review process described above including valuations for which only one broker quote is obtained. After review, for those instruments where the price is determined to be appropriate, the unadjusted price provided is used for financial statement valuation. If it is determined that the price is questionable, another price may be requested from a different vendor. For certain CMO assets, the average of several broker quotes may be used when multiple quotes are available. The internal valuation committee then reviews all prices for the instrument again, along with information from the review, to determine which price best represents “exit price” for the instrument. Fair values of privately placed bonds are primarily determined using a matrix-based pricing model and are classified as Level 2 assets. The model considers the current level of risk-free interest rates, current corporate spreads, the credit quality of the issuer, and cash flow characteristics of the security. Also considered are factors such as the net worth of the borrower, the value of collateral, the capital structure of the borrower, the presence of guarantees, and the Company's evaluation of the borrower's ability to compete in its relevant market. Using this data, the model generates estimated market values which the Company considers reflective of the fair value of each privately placed bond. In addition, certain privately placed bonds are valued using broker quotes and internal pricing models and are classified as Level 3 assets. The Company's internal pricing models utilize the Company's best estimate of expected future cash flows discounted at a rate of return that a market participant would require. The significant inputs to the models include, but are not limited to, current market inputs, such as credit loss assumptions, assumed prepayment speeds and business performance. Equity securities, available-for-sale : Fair values of publicly traded equity securities are based upon quoted market price and are classified as Level 1 assets. Other equity securities, typically private equities or equity securities not traded on an exchange, are valued by other sources such as analytics or brokers and are classified as Level 3 assets. Cash and cash equivalents, Short-term investments, and Short-term investments under securities loan agreement : The fair values for cash equivalents and certain short-term investments are determined based on quoted market prices. These assets are classified as Level 1. Other short-term investments are valued and classified in the fair value hierarchy consistent with the policies described herein, depending on investment type. Derivatives : The carrying amounts for these financial instruments, which can be assets or liabilities, reflect the fair value of the assets and liabilities. Derivatives are carried at fair value (on the Balance Sheets), which is determined using the Company's derivative accounting system in conjunction with observable key financial data from third party sources, such as yield curves, exchange rates, Standard & Poor's (“S&P”) 500 Index prices, and London Interbank Offered Rates (“LIBOR”), or through values established by third party brokers. Counterparty credit risk is considered and incorporated in the Company's valuation process through counterparty credit rating requirements and monitoring of overall exposure. It is the Company's policy to transact only with investment grade counterparties with a credit rating of A- or better. The Company's own credit risk is also considered and incorporated in the Company's valuation process. Valuations for the Company's futures contracts are based on unadjusted quoted prices from an active exchange and, therefore, are classified as Level 1. The Company also has certain credit default swaps and options that are priced using models that primarily use market observable inputs, but contain inputs that are not observable to market participants, which have been classified as Level 3. However, all other derivative instruments are valued based on market observable inputs and are classified as Level 2. 47 ING USA Annuity and Life Insurance Company (A wholly owned subsidiary of Lion Connecticut Holdings Inc.) Notes to Financial Statements (Dollar amounts in millions, unless otherwise stated) Embedded derivatives - Investment contract guarantees : The Company records guarantees, which can be either assets or liabilities, for annuity contracts containing guaranteed riders for GMABs, GMWBs and GMBWLs in accordance with U.S. GAAP for derivative instruments and hedging activities. The guarantee is treated as an embedded derivative and is required to be reported separately from the host variable annuity contract. The fair value of the obligation is calculated based on actuarial and capital market assumptions related to the projected cash flows, including benefits and related contract charges, over the anticipated life of the related contracts. The cash flow estimates are produced by using stochastic techniques under a variety of market return scenarios and other market implied assumptions. These derivatives are classified as Level 3 liabilities in the fair value hierarchy. The Company also records for its FIA contracts an embedded derivative liability for interest payments to contract holders above the minimum guaranteed interest rate, in accordance with U.S. GAAP for derivative instruments and hedging activities. The guarantee is treated as an embedded derivative and is required to be reported separately from the host contract. The fair value of the obligation is calculated based on actuarial and capital market assumptions related to the projected cash flows, including benefits and related contract charges, over the anticipated life of the related contracts. The cash flow estimates are produced by market implied assumptions. These derivatives are classified as Level 3 liabilities in the fair value hierarchy. Nonperformance risk for investment contract guarantees contains adjustments to the fair values of these contract liabilities related to the current credit standing of ING V and the Company based on credit default swaps with similar term to maturity and priority of payment. The ING V credit default swap spread is applied to the discount factors for FIAs and the risk-free rates for GMABs, GMWBs and GMWBLs in the Company's valuation models to incorporate credit risk into the fair values of these investment contract guarantees. Embedded derivative on reinsurance : The carrying value of the embedded derivative is estimated based upon the change in the fair value of the assets supporting the funds withheld payable under the combined coinsurance and coinsurance funds withheld reinsurance agreement between the Company and Security Life of Denver International Limited (“SLDI”). As the fair value of the assets held in trust is based on a quoted market price (Level 1), the fair value of the embedded derivative is based on market observable inputs and is classified as Level 2. Assets held in separate accounts : Assets held in separate accounts are reported at the quoted fair values of the underlying investments in the separate accounts. The underlying investments include mutual funds, short-term investments and cash, the valuations of which are based upon a quoted market price and are included in Level 1. Level 3 Financial Instruments The fair values of certain assets and liabilities are determined using prices or valuation techniques that require inputs that are both unobservable and significant to the overall fair value measurement (i.e., Level 3 as defined by ASC 820), including but not limited to liquidity spreads for investments within markets deemed not currently active. These valuations, whether derived internally or obtained from a third party, use critical assumptions that are not widely available to estimate market participant expectations in valuing the asset or liability. In addition, the Company has determined, for certain financial instruments, an active market is such a significant input to determine fair value that the presence of an inactive market may lead to classification in Level 3. In light of the methodologies employed to obtain the fair value of financial assets and liabilities classified as Level 3, additional information is presented below. 48 ING USA Annuity and Life Insurance Company (A wholly owned subsidiary of Lion Connecticut Holdings Inc.) Notes to Financial Statements (Dollar amounts in millions, unless otherwise stated) The following table summarizes the changes in fair value of the Company's Level 3 assets and liabilities for the year ended December 31, 2011. December 31, 2011 Total realized/unrealized gains (losses included in Fair Value as of January 1 Net Income OCI Purchases Issuances Sales Settlements Transfer into Level 3 Transfer out of Level 3 Fair Value as of December 31 Change in unrealized gains (losses) included in earnings Fixed maturities, including securities pledged: U.S. corporate, state and municipalities $ 40.1 $ (0.3) $ (2.7) $ 12.6 $ — $ — $ (24.7) $ 99.5 $ — $ 124.5 $ (0.2) Foreign 9.8 0.3 (0.1) 13.9 — (12.5) (7.7) 54.9 (1.7) 56.9 (0.5) Residential mortgage- backed securities 198.6 — (0.6) 34.3 — (0.1) (11.3) 1.9 (162.1) 60.7 (1.0) Other asset-backed securities 644.8 (78.7) 64.3 — — (214.7) (35.7) — (307.2) 72.8 (10.1) Total fixed maturities, including securities pledged: 893.3 (78.7) 60.9 60.8 — (227.3) (79.4) 156.3 (471.0) 314.9 (11.8) Equity securities, available for sale 13.5 (0.1) 0.1 4.3 — (0.2) — — (1.3) 16.3 — Derivatives, net 76.6 (38.6) — — — (42.4) — — — (4.4) (50.0) Investment contract guarantees: FIA (1,165.5) (111.7) — — (128.3) — 123.3 — — (1,282.2) — GMWB/GMAB/GMWBL (490.2) (1,587.4) — — (154.5) — 2.2 — — (2,229.9) — Total Investment contract (1,699. guarantees $ (1,655.7) $ 1) $ — $ — $ (282.8) $ — $ 125.5 $ — $ — $ (3,512.1) $ — (1) All gains and losses on Level 3 liabilities are classified as realized gains (losses) for the purpose of this disclosure because it is impracticable to track realized and unrealized gains (losses) separately on a contract- by-contract basis. These amounts are included in Other net realized capital gains (losses) in the Statements of Operations. (2) The Company's policy is to recognize transfers in and transfers out as of the beginning of the reporting period. (3) For financial instruments still held as of December 31, amounts are included in Net investment income and Other net realized capital gains (losses) in the Statements of Operations. 49 ING USA Annuity and Life Insurance Company (A wholly owned subsidiary of Lion Connecticut Holdings Inc.) Notes to Financial Statements (Dollar amounts in millions, unless otherwise stated) The following table summarizes the changes in fair value of the Company’s Level 3 assets and liabilities for the year ended December 31, 2010. December 31, 2010 Total realized/unrealized gains/losses included in: Fair Value as of January 1 Net
